 



Exhibit 10.1

 

$50,000,000


 

Fluidigm Corporation


 

5.25% Convertible Senior Notes due 2024


 

PURCHASE AGREEMENT

 

November 20, 2019




 

Barclays Capital Inc.
As Representative of the several

Initial Purchasers named in Schedule I attached hereto,

745 Seventh Avenue
New York, New York 10019

 

Ladies and Gentlemen:

 

Fluidigm Corporation, a Delaware corporation (the “Company”), proposes, upon the
terms and conditions set forth in this agreement (this “Agreement”), to issue
and sell to you, as the initial purchasers (the “Initial Purchasers”) for whom
Barclays Capital Inc. (“Barclays”) is acting as representative (in such
capacity, the “Representative”), $50,000,000 in aggregate principal amount of
its 5.25% convertible senior notes due 2024 (the “Firm Notes”). The Firm Notes
will (i) have terms and provisions that are summarized in the Offering
Memorandum (as defined herein), and (ii) are to be issued pursuant to an
Indenture (the “Indenture”) to be entered into between the Company and U.S.
Bank, National Association, as trustee (the “Trustee”). The Company also
proposes to issue and sell to the Initial Purchasers, not more than an
additional $5,000,000 of its 5.25% convertible senior notes due 2024 (the
“Additional Notes”) if and to the extent that the Initial Purchasers shall have
determined to exercise the right to purchase such 5.25% convertible senior notes
due 2024 granted to the Initial Purchasers in Section 3(b) hereof. The Firm
Notes and the Additional Notes are hereinafter collectively referred to as the
“Notes.” The Notes will be convertible into shares of the Company’s common
stock, par value $0.001 per share (the “Common Stock”) including any such shares
issuable upon conversion in connection with a “Make-Whole Fundamental Change”
(as defined in the Offering Memorandum) (the “Underlying Common Stock”), as set
forth in the Offering Memorandum. This Agreement is to confirm the agreement
concerning the purchase of the Notes from the Company by the Initial Purchasers.

 

1.           Purchase and Resale of the Notes. The Notes will be offered and
sold to the Initial Purchasers without registration under the Securities Act of
1933, as amended (the “Securities Act”), in reliance on an exemption pursuant to
Section 4(a)(2) under the Securities Act. The Company has prepared a preliminary
offering memorandum, dated November 20, 2019 (the “Preliminary Offering
Memorandum”), a pricing term sheet substantially in the form attached hereto as
Schedule II (the “Pricing Term Sheet”) setting forth the terms of the Notes
omitted from the Preliminary Offering Memorandum and an offering memorandum,
dated November 20, 2019 (the “Offering Memorandum”), setting forth information
regarding the Company and the Notes. The Preliminary Offering Memorandum, as
supplemented and amended as of the Applicable Time (as defined herein), together
with the Pricing Term Sheet and any of the documents listed on Schedule III(A)
hereto are collectively referred to as the “Pricing Disclosure Package.” The
Company hereby confirms that it has authorized the use of the Pricing Disclosure
Package and the Offering Memorandum in connection with the offering and resale
of the Notes by the Initial Purchasers. “Applicable Time” means 12:45 p.m. (New
York City time) on the date of this Agreement.

 



 

 

 

Any reference to the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Offering Memorandum shall be deemed to refer to and include the
Company’s most recent Annual Report on Form 10-K (the “Annual Report”) and all
subsequent documents filed (but not furnished) with the United States Securities
and Exchange Commission (the “Commission”) pursuant to Section 13(a), 13(c), 14
or 15(d) of the United States Securities Exchange Act of 1934, as amended (the
“Exchange Act”), on or prior to the date of the Preliminary Offering Memorandum,
the Pricing Disclosure Package or the Offering Memorandum, as the case may be.
Any reference to the Preliminary Offering Memorandum, Pricing Disclosure Package
or the Offering Memorandum, as the case may be, as amended or supplemented, as
of any specified date, shall be deemed to include any documents filed with the
Commission pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act
after the date of the Preliminary Offering Memorandum, Pricing Disclosure
Package or the Offering Memorandum, as the case may be, and prior to such
specified date. All documents filed under the Exchange Act and so deemed to be
included in the Preliminary Offering Memorandum, Pricing Disclosure Package or
the Offering Memorandum, as the case may be, or any amendment or supplement
thereto are hereinafter called the “Exchange Act Reports.”

 

You have advised the Company that you will offer and resell (the “Exempt
Resales”) the Notes purchased by you hereunder on the terms set forth in each of
the Pricing Disclosure Package and the Offering Memorandum, as amended or
supplemented, solely to persons whom you reasonably believe to be “qualified
institutional buyers” as defined in Rule 144A under the Securities Act (“Rule
144A”) (each a “QIB”). Those persons specified above are referred to herein as
“Eligible Purchasers.”

 

2.             Representations, Warranties and Agreements of the Company. The
Company represents, warrants and agrees as follows:

 

(a)               When the Notes are issued and delivered pursuant to this
Agreement, such Notes will not be of the same class (within the meaning of Rule
144A) as securities of the Company that are listed on a national securities
exchange registered under Section 6 of the Exchange Act or that are quoted in a
United States automated inter-dealer quotation system.

 

(b)              Assuming the accuracy of your representations and warranties in
Section 3(c) and the Initial Purchasers compliance with their agreements set
forth herein, the purchase of the Notes pursuant hereto and Exempt Resales are
exempt from the registration requirements of the Securities Act, it being
understood that the Company makes no representation as to subsequent resales of
the Notes.

 



 2 

 

 

(c)               No form of general solicitation or general advertising within
the meaning of Regulation D under the Securities Act (“Regulation D”)
(including, but not limited to, advertisements, articles, notices or other
communications published in any newspaper, magazine or similar medium or
broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising) was used
by the Company, any of its controlled affiliates or any of its representatives
(other than you, as to whom the Company makes no representation) in connection
with the offer and sale of the Notes.

 

(d)               Each of the Preliminary Offering Memorandum, the Pricing
Disclosure Package and the Offering Memorandum, each as of its respective date,
contains all the information specified in, and meeting the requirements of, Rule
144A(d)(4) under the Securities Act in all material respects.

 

(e)                Neither the Company nor any other person directed by the
Company has sold or issued any securities that would be integrated with the
offering of the Notes contemplated by this Agreement pursuant to the Securities
Act, the rules and regulations thereunder or the interpretations thereof by the
Commission in any manner that would require registration of the Notes under the
Securities Act.

 

(f)                The Preliminary Offering Memorandum, the Pricing Disclosure
Package and the Offering Memorandum have been prepared by the Company for use by
the Initial Purchasers in connection with the Exempt Resales. No order or decree
preventing or suspending the use of the Preliminary Offering Memorandum, the
Pricing Disclosure Package or the Offering Memorandum, or any order asserting
that the transactions contemplated by this Agreement are subject to the
registration requirements of the Securities Act has been issued, and no
proceeding for that purpose has commenced or is pending or, to the knowledge of
the Company, is contemplated.

 

(g)               The Offering Memorandum will not, as of its date or as of the
Closing Date, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided that no
representation or warranty is made as to information contained in or omitted
from the Offering Memorandum in reliance upon and in conformity with written
information furnished to the Company through the Representative by or on behalf
of any Initial Purchaser specifically for inclusion therein, which information
is specified in Section 8(e).

 

(h)               The Pricing Disclosure Package did not, as of the Applicable
Time, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided that no
representation or warranty is made as to information contained in or omitted
from the Pricing Disclosure Package made in reliance upon and in conformity with
written information furnished to the Company through the Representative by or on
behalf of any Initial Purchasers specifically for inclusion therein, which
information is specified in Section 8(e).

 



 3 

 

 

(i)                The Company has not made any offer to sell or solicitation of
an offer to buy the Notes that would constitute a “free writing prospectus” (if
the offering of the Notes was made pursuant to a registered offering under the
Securities Act), as defined in Rule 405 under the Securities Act (a “Free
Writing Offering Document”) without the prior consent of the Representative; any
such Free Writing Offering Document the use of which has been previously
consented to by the Initial Purchasers is listed on Schedule III.

 

(j)                Each Free Writing Offering Document listed in Schedule III(B)
hereto, when taken together with the Pricing Disclosure Package, did not, as of
the Applicable Time, contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided that no
representation or warranty is made as to information contained in or omitted
from the Pricing Disclosure Package (or such Free Writing Offering Document
listed in Schedule III(B) hereto) in reliance upon and in conformity with
written information furnished to the Company through the Representative by or on
behalf of any Initial Purchaser specifically for inclusion therein, which
information is specified in Section 8(e).

 

(k)               The Exchange Act Reports, when they were or are filed with the
Commission, conformed or will conform in all material respects to the applicable
requirements of the Exchange Act and the applicable rules and regulations of the
Commission thereunder. The Exchange Act Reports did not and will not, when filed
with the Commission, contain an untrue statement of material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

 

(l)                The Company has been duly incorporated and is validly
existing as a corporation in good standing under the laws of the State of
Delaware, with corporate power and authority to own or lease its properties and
conduct its business as described in the Pricing Disclosure Package and the
Offering Memorandum. The subsidiaries listed in Exhibit 21.1 to Item 15 of the
Annual Report on Form 10-K filed with the Commission on March 18, 2019 and the
subsidiaries listed in Schedule V hereto are the only subsidiaries of the
Company (collectively, the “Subsidiaries”). Each of the Subsidiaries has been
duly organized and is validly existing as a corporation, limited liability
company or similar entity in good standing (to the extent that the concept of
“good standing” exists in a specified jurisdiction) under the laws of its
jurisdiction of organization, with requisite power and authority to own or lease
its properties and conduct its business as described in the Pricing Disclosure
Package and Offering Memorandum. The Company and each of the Subsidiaries are
duly qualified to transact business in all jurisdictions in which the conduct of
their business requires such qualification, except where the failure to be so
qualified would not either (i) have, individually or in the aggregate, a
material adverse effect on the earnings, business, management, properties,
assets, rights, operations, condition (financial or otherwise), or prospects of
the Company and the Subsidiaries, taken as a whole, or (ii) prevent the
consummation of the transactions contemplated hereby (the occurrence of any such
effect or any such prevention described in the foregoing clauses (i) and (ii)
being referred to as a “Material Adverse Effect”).

 



 4 

 

 

(m)              The Company has an authorized capitalization as set forth in in
the section of each of the Pricing Disclosure Package and the Offering
Memorandum titled “Description of Capital Stock”, and all of the issued shares
of capital stock of the Company have been duly authorized and validly issued and
are fully paid and non-assessable. The outstanding shares of capital stock of
each of the Subsidiaries have been duly authorized and validly issued, are fully
paid and non-assessable and are owned by the Company or another Subsidiary free
and clear of all liens, encumbrances and equities and claims, except for such
liens, encumbrances, equities or claims as could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(n)               The Company has all requisite corporate power and authority,
to execute, deliver and perform its obligations under the Indenture. The
Indenture has been duly and validly authorized by the Company, and upon its
execution and delivery and, assuming due authorization, execution and delivery
by the Trustee, will constitute a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by bankruptcy, fraudulent conveyance, insolvency,
reorganization, moratorium, and other laws relating to or affecting creditors’
rights generally and by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law). The Indenture
will conform to the description thereof in each of the Pricing Disclosure
Package and the Offering Memorandum.

 

(o)               The Company has all requisite corporate power and authority to
execute, issue, sell and perform its obligations under the Notes. The Notes have
been duly authorized by the Company and, when duly executed by the Company in
accordance with the terms of the Indenture, assuming due authentication of the
Notes by the Trustee, upon delivery to the Initial Purchasers against payment
therefor in accordance with the terms hereof, will be validly issued and
delivered and will constitute valid and binding obligations of the Company
entitled to the benefits of the Indenture, enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by
bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium, and
other laws relating to or affecting creditors’ rights generally and by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law). The Notes will conform in all material
respects to the description thereof in each of the Pricing Disclosure Package
and the Offering Memorandum.

 

(p)               The Company has all requisite corporate power and authority to
issue the Underlying Common Stock issuable upon conversion of the Notes. The
Underlying Common Stock has been duly and validly authorized by the Company and,
when issued upon conversion of the Notes in accordance with the terms of the
Notes, will be validly issued, fully paid and non-assessable, and the issuance
of the Underlying Common Stock will not be subject to any preemptive or similar
rights. The Underlying Common Stock will conform in all material respects to the
description thereof in each of the Pricing Disclosure Package and the Offering
Memorandum.

 

(q)               The Company has all requisite corporate power and authority to
execute, deliver, and perform its obligations under this Agreement. The
execution and delivery of, and the performance by the Company of its obligations
under, this Agreement has been duly and validly authorized by all necessary
corporate action on the part of the Company, and this Agreement has been duly
executed and delivered by the Company.

 



 5 

 

 

(r)                Neither the Company nor any of the Subsidiaries is or, with
the giving of notice or lapse of time or both, would currently be (i) in
violation of its certificate or articles of incorporation, by-laws, certificate
of formation, limited liability agreement, partnership agreement or other
organizational documents, as applicable, or (ii) in violation of or in default
under any agreement, lease, contract, indenture or other instrument or
obligation to which it is a party or by which it, or any of its properties, is
bound other than as disclosed in the Pricing Disclosure Package and the Offering
Memorandum, including documents incorporated by reference therein, and, solely
with respect to this clause (ii), which violation or default would have a
Material Adverse Effect. The issuance and sale of the Notes by the Company and
the issuance of the Underlying Common Stock upon conversion of the Notes, the
execution, delivery and performance by the Company of the Notes, the Indenture,
and this Agreement, the application of the proceeds from the sale of the Notes
as described under “Use of Proceeds” in each of the Pricing Disclosure Package
and the Offering Memorandum and the consummation of the transactions
contemplated hereby and thereby, do not and will not conflict with or result in
a breach of any of the terms or provisions of, or constitute a default under,
any indenture, mortgage, deed of trust or other agreement or instrument to which
the Company or any Subsidiary is a party or by which the Company or any
Subsidiary or any of their respective properties is bound except as would not,
individually or in the aggregate, have a Material Adverse Effect, or of the
certificate or articles of incorporation or by-laws of the Company or any law,
order, rule or regulation judgment, order, writ or decree applicable to the
Company or any Subsidiary of any court or of any government, regulatory body or
administrative agency or other governmental body having jurisdiction.

 

(s)               Each approval, consent, order, authorization, designation,
declaration or filing by or with any regulatory, administrative or other
governmental body necessary for the issuance and sale of the Notes by the
Company and the issuance of the Underlying Common Stock upon conversion of the
Notes, the execution, delivery and performance by the Company of the Notes, the
Indenture and this Agreement, the application of the proceeds from the sale of
the Notes as described under “Use of Proceeds” in each of the Pricing Disclosure
Package and the Offering Memorandum and the consummation of the transactions
contemplated hereby and thereby (except such additional steps as may be required
by the Commission or Financial Industry Regulatory Authority, Inc. (“FINRA”) or
such additional steps as may be necessary to qualify the Shares for public
offering by the Underwriters under state securities or Blue Sky laws) has been
obtained or made and is in full force and effect.

 

(t)                The consolidated financial statements of the Company and the
Subsidiaries, together with related notes and schedules as set forth or
incorporated by reference in the Pricing Disclosure Package and the Offering
Memorandum, present fairly in all material respects the financial position and
the results of operations and cash flows of the Company and the consolidated
Subsidiaries, at the indicated dates and for the indicated periods. Such
financial statements and related schedules have been prepared in accordance with
U.S. generally accepted accounting principles (“GAAP”), consistently applied
throughout the periods involved, except as disclosed therein, and all
adjustments necessary for a fair presentation of results for such periods have
been made. The summary consolidated financial and statistical data included or
incorporated by reference in the Pricing Disclosure Package and the Offering
Memorandum present fairly the information shown therein and such data has been
compiled on a basis consistent with the financial statements presented therein
and the books and records of the Company. The Company and the Subsidiaries do
not have any material liabilities or obligations, direct or contingent
(including any off-balance sheet obligations or any “variable interest entities”
within the meaning of Financial Accounting Standards Board Interpretation
No. 46), not disclosed in the Pricing Disclosure Package and the Offering
Memorandum. There are no financial statements (historical or pro forma) that are
required to be included in the Pricing Disclosure Package or the Offering
Memorandum that are not included as required. The interactive data in eXtensible
Business Reporting Language included or incorporated by reference in the Pricing
Disclosure Package and the Offering Memorandum fairly present the information
called for in all material respects and have been prepared in accordance with
the Commission’s rules and guidelines applicable thereto.

 



 6 

 

 

(u)               PricewaterhouseCoopers LLP, who have certified certain of the
financial statements filed with the Commission as part of, or incorporated by
reference in, the Pricing Disclosure Package and the Offering Memorandum, is an
independent registered public accounting firm with respect to the Company and
the Subsidiaries within the meaning of the Securities Act and the applicable
Rules and Regulations and the Public Company Accounting Oversight Board (United
States) (the “PCAOB”).

 

(v)               The Company maintains a system of internal control over
financial reporting (as such term is defined in Rule 13a-15(f) of the Exchange
Act) that complies with the requirements of the Exchange Act and that has been
designed by, or under the supervision of, the Company’s principal executive and
principal financial officers, to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with GAAP. The Company maintains accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorization, (ii)
transactions are recorded as necessary to permit preparation of the Company’s
financial statements in conformity with GAAP and to maintain accountability for
its assets, (iii) access to the Company’s assets is permitted only in accordance
with management’s general or specific authorization, (iv) the recorded
accountability for the Company’s assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences, and (v) the interactive data in eXtensible Business Reporting
Language included or incorporated by reference in the Pricing Disclosure Package
and the Offering Memorandum fairly present the information called for in all
material respects and are prepared in accordance in all material respects with
the Commission’s rules and guidelines applicable thereto. As of the date of the
most recent balance sheet of the Company and its consolidated subsidiaries
reviewed or audited by PricewaterhouseCoopers LLP and reviewed by the audit
committee of the board of directors of the Company (the “Audit Committee”),
there were no material weaknesses in the Company’s internal controls.

 

(w)              The Company has established and maintains “disclosure controls
and procedures” (as defined in Rules 13a-14(c) and 15d-14(c) under the Exchange
Act); the Company’s “disclosure controls and procedures” are reasonably designed
to ensure that all information (both financial and non-financial) required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the rules and regulations of the Exchange Act, and that all
such information is accumulated and communicated to the Company’s management as
appropriate to allow timely decisions regarding required disclosure and to make
the certifications of the Chief Executive Officer and Chief Financial Officer of
the Company required under the Exchange Act with respect to such reports.

 



 7 

 

 

(x)               The Company is in compliance in all material respects with all
applicable provisions of the Sarbanes-Oxley Act of 2002, as amended, and all
rules and regulations promulgated thereunder or supplementing the provisions
thereof that are in effect.

 

(y)               Since the respective dates of which information is given in
the Pricing Disclosure Package and the Offering Memorandum, as each may be
amended or supplemented, there has not been any material adverse change or any
development involving a prospective material adverse change in or affecting the
earnings, business, management, properties, assets, rights, operations,
condition (financial or otherwise), or prospects of the Company and the
Subsidiaries taken as a whole, whether or not occurring in the ordinary course
of business, and there has not been any material transaction entered into or any
material transaction that is probable of being entered into by the Company or
the Subsidiaries, other than transactions in the ordinary course of business and
changes and transactions described in the Pricing Disclosure Package and the
Offering Memorandum, as each may be amended or supplemented. The Company and the
Subsidiaries have no material contingent obligations which are not disclosed in
the Company’s financial statements which are included in the Pricing Disclosure
Package and the Offering Memorandum.

 

(z)                Neither the Company nor any of the Subsidiaries own any real
property. The Company and the Subsidiaries have good title to all of the
material properties and assets reflected in the consolidated financial
statements hereinabove described or described in the Pricing Disclosure Package
and the Offering Memorandum, subject to no lien, mortgage, pledge, charge or
encumbrance of any kind except those reflected in such financial statements or
described in the Pricing Disclosure Package and the Offering Memorandum or which
are not material in amount. The Company and the Subsidiaries occupy their leased
properties under valid and binding leases conforming in all material respects to
the description thereof set forth in the Pricing Disclosure Package and the
Offering Memorandum.

 

(aa)             The Company and each of the Subsidiaries hold all licenses,
certificates and permits (collectively, “Governmental Licenses”) from
governmental authorities which are necessary to the conduct of their respective
businesses, except where the failure to hold such licenses, certificates and
permits would not have a Material Adverse Effect. The Company and the
Subsidiaries are in compliance with the terms and conditions of all Governmental
Licenses, and all of the Governmental Licenses are valid and in full force and
effect, except where the failure to be in such compliance would not have a
Material Adverse Effect. Neither the Company nor any of the Subsidiaries has
received any written notice of proceedings relating to the revocation or
modification of any Governmental License.

 

(bb)             Except as described in the Pricing Disclosure Package and the
Offering Memorandum, the Company and the Subsidiaries each own, possess, have
rights to, or can acquire on reasonable terms all material patents, patent
rights, trademarks, trade names, service marks, service names, copyrights,
license rights, know-how (including trade secrets and other unpatented and
unpatentable proprietary or confidential information, systems or procedures) and
other intellectual property rights (“Intellectual Property”) necessary to carry
on their respective business, except where the failure to own or possess or
inability to acquire on reasonable terms any such Intellectual Property would
not have a Material Adverse Effect. There are no outstanding options, licenses
or agreements of any kind relating to the Intellectual Property of the Company
that are required to be described in the Pricing Disclosure Package and the
Offering Memorandum and that are not described in all material respects. None of
the technology employed by the Company or any of the Subsidiaries has been
obtained or is being used by the Company in violation of any contractual
obligation binding on the Company, any of the Subsidiaries or, to the knowledge
of the Company, any of the officers, directors or employees of the Company or
any of the Subsidiaries, other than such violations as would not individually or
in the aggregate if the subject of an unfavorable decision, ruling or finding,
have a Material Adverse Effect. To the Company’s knowledge, neither the Company
nor the Subsidiaries has infringed or violated the valid and enforceable
Intellectual Property of any other person that would, individually or in the
aggregate, have a Material Adverse Effect. Except as described in the Pricing
Disclosure Package and the Offering Memorandum, neither the Company nor any of
the Subsidiaries has received any written or oral notice or communications
alleging that the Company or any of the Subsidiaries has violated, infringed or
conflicted with, or by conducting its business as set forth in the Pricing
Disclosure Package and the Offering Memorandum, would violate, infringe or
conflict with, any of the Intellectual Property of any other person or entity,
other than such violations, infringements or conflicts which, individually or in
the aggregate if the subject of an unfavorable decision, ruling or finding,
would not have a Material Adverse Effect. The Company knows of no infringement
by others of Intellectual Property owned by or licensed to the Company or any of
the Subsidiaries, which would have a Material Adverse Effect.

 



 8 

 

 

(cc)             There is no action, suit, claim or proceeding pending or, to
the knowledge of the Company, threatened against the Company or any of the
Subsidiaries before any court or administrative agency or otherwise which if
determined adversely to the Company or any of the Subsidiaries would have a
Material Adverse Effect, except as set forth in the Pricing Disclosure Package
and the Offering Memorandum.

 

(dd)            Neither the Company nor any of the Subsidiaries is in violation
of any statute, rule, regulation, decision or order of any governmental agency
or body or any court, domestic or foreign, relating to the use, disposal or
release of hazardous or toxic substances or relating to the protection or
restoration of the environment or human exposure to hazardous or toxic
substances (collectively, “environmental laws”), owns or operates any real
property that is, to the knowledge of the Company, contaminated with any
substance that is subject to environmental laws, is liable for any off-site
disposal or contamination pursuant to any environmental laws, or is subject to
any claim relating to any environmental laws, which violation, contamination,
liability or claim would, individually or in the aggregate, have a Material
Adverse Effect; and the Company is not aware of any pending investigation which
might lead to such a claim.

 

(ee)             The Company and the Subsidiaries have filed all federal, state,
local and foreign tax returns (or timely filed applicable extensions therefor)
which have been required to be filed and have paid all taxes indicated by such
returns and all assessments received by them to the extent that such taxes have
become due, except for such taxes as are being contested in good faith and for
which an adequate reserve or accrual has been established in accordance with
GAAP or which would not, singularly or in the aggregate, have a Material Adverse
Effect. The accruals and reserves on the books and records of the Company and
the Subsidiaries in respect of tax liabilities for any taxable period are
adequate to meet any assessments and related liabilities for any such period,
and the Company has no knowledge of any actual or proposed additional material
tax assessments with respect to the Company or its Subsidiaries for any such
period. Since December 31, 2018, the Company and the Subsidiaries have not
incurred any liability for taxes other than in the ordinary course of business.

 



 9 

 

 

(ff)              The Company, after giving effect to the offering and sale of
the Notes contemplated hereunder and the application of the net proceeds from
such sale as described under “Use of Proceeds” in each of the Pricing Disclosure
Package and the Offering Memorandum, will not be required to register as an
“investment company” within the meaning of such term under the Investment
Company Act of 1940, as amended, and the rules and regulations of the Commission
thereunder.

 

(gg)             Neither the Company, nor to the Company’s knowledge, any of its
affiliates, has taken or may take, directly or indirectly, any action designed
to cause or result in, or which has constituted or which might reasonably be
expected to constitute, the stabilization or manipulation of the price of any
security of the Company in connection with the offering of the Notes in
violation of Regulation M.

 

(hh)            Neither the Company nor any of the Subsidiaries nor any director
or officer of the Company, nor, to the knowledge of the Company, any agent,
employee or affiliate of the Company or any of the Subsidiaries, in each case,
acting on behalf of the Company, has in the course of its actions for, or on
behalf of, the Company or any of the Subsidiaries: (i) made any unlawful
contribution, gift or other unlawful expense relating to political activity;
(ii) made any direct or indirect bribe, kickback, rebate, payoff, influence
payment, or otherwise unlawfully provided anything of value, to any “foreign
official” (as defined in the U.S. Foreign Corrupt Practices Act of 1977, as
amended (collectively, the “FCPA”)) or domestic government official; or (iii)
violated or is in violation of any provision of the FCPA, the Bribery Act 2010
of the United Kingdom, as amended (the “Bribery Act 2010”), or any other
applicable anti-corruption or anti-bribery statute or regulation. The Company
and the Subsidiaries and, to the knowledge of the Company, the Company’s
affiliates, have conducted their respective businesses in compliance with the
FCPA, Bribery Act 2010, and all other applicable anti-corruption and
anti-bribery statutes and regulations, and have instituted and maintain policies
and procedures designed to ensure, and which are reasonably expected to ensure,
continued compliance therewith.

 

(ii)               The operations of the Company and its Subsidiaries are and
have been conducted at all times in compliance with applicable financial record
keeping and reporting requirements of the Currency and Foreign Transactions
Reporting Act of 1970, as amended, the money laundering statutes of all
jurisdictions, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines, that have been issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator or non-governmental authority involving the
Company or any of its subsidiaries with respect to the Money Laundering Laws is
pending or, to the knowledge of the Company, threatened

 



 10 

 

 

(jj)               Neither the Company nor any Subsidiaries, nor any of their
directors, officers or employees, nor, to the Company’s knowledge, any agent,
affiliate or representative of the Company or any Subsidiary, is an individual
or entity that is, or is owned or controlled by an individual or entity that is:

 

(i)the subject of any sanctions administered or enforced by the U.S. Department
of Treasury’s Office of Foreign Assets Control, the United Nations Security
Council, the European Union, Her Majesty’s Treasury, or other relevant sanctions
authority (collectively, “Sanctions”), nor

 

(ii)located, organized or resident in a country or territory that is the subject
of Sanctions (including, without limitation, Cuba, Iran, North Korea and Syria).

 

(iii)Neither the Company nor any Subsidiary will, directly or indirectly, use
the proceeds of the offering, or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other individual or
entity:

 

(A)to fund or facilitate any activities or business of or with any individual or
entity or in any country or territory that, at the time of such funding or
facilitation, is the subject of Sanctions; or

 

(B)in any other manner that will result in a violation of Sanctions by any
individual or entity (including any individual or entity participating in the
offering, whether as underwriter, advisor, investor or otherwise).

 

(iv)For the past five years, neither the Company nor any Subsidiary has
knowingly engaged in, and is not now knowingly engaged in, any dealings or
transactions with any individual or entity, or in any country or territory, that
at the time of the dealing or transaction is or was the subject of Sanctions.

 

(kk)              No material labor dispute with the employees of the Company or
any of the Subsidiaries exists, except as described in the Pricing Disclosure
Package and the Offering Memorandum, or, to the knowledge of the Company, is
imminent; and the Company is not aware of any existing, threatened or imminent
labor disturbance by the employees of any of its principal suppliers,
manufacturers or contractors that would be reasonably likely to have a Material
Adverse Effect.

 

(ll)               None of the transactions contemplated by this Agreement
(including, without limitation, the use of the proceeds from the sale of the
Notes), will violate or result in a violation of Section 7 of the Exchange Act,
or any regulation promulgated thereunder, including, without limitation,
Regulations T, U and X of the Board of Governors of the Federal Reserve System.

 

(mm)           The Company and each of the Subsidiaries carry, or are covered
by, insurance in such amounts and covering such risks as is in the Company’s
reasonable judgement adequate for the conduct of their respective businesses and
the value of their respective properties and as is customary for companies
engaged in similar businesses.

 



 11 

 

 

(nn)            The Company and each Subsidiary is in compliance in all material
respects with all presently applicable provisions of the Employee Retirement
Income Security Act of 1974, as amended, including the regulations and published
interpretations thereunder (“ERISA”); no “reportable event” (as defined in
ERISA) has occurred with respect to any “pension plan” (as defined in ERISA) for
which the Company and each Subsidiary would have any material liability; the
Company and each Subsidiary has not incurred and does not expect to incur
liability under (i) Title IV of ERISA with respect to termination of, or
withdrawal from, any “pension plan” or (ii) Sections 412 or 4971 of the Internal
Revenue Code of 1986, as amended, including the regulations and published
interpretations thereunder (the “Code”); and each “pension plan” for which the
Company or any Subsidiary would have any liability that is intended to be
qualified under Section 401(a) of the Code is so qualified in all material
respects and nothing has occurred, whether by action or by failure to act, which
would cause the loss of such qualification.

 

(oo)             Except as described in the Pricing Disclosure Package and the
Offering Memorandum or as described in the Company’s Loan and Security Agreement
with Silicon Valley Bank effective August 2, 2018, as amended, no Subsidiary of
the Company is currently prohibited, directly or indirectly, from paying any
dividends to the Company, from making any other distribution on such
Subsidiary’s capital stock, from repaying to the Company any loans or advances
to such Subsidiary from the Company or from transferring any of such
Subsidiary’s property or assets to the Company or any other Subsidiary of the
Company.

 

(pp)            The statistical and market-related data included or incorporated
by reference in the Pricing Disclosure Package and the Offering Memorandum are
based on or derived from sources that the Company in good faith believes to be
reliable in all material respects.

 

(qq)             Except as described in the Pricing Disclosure Package, there
are no contracts, agreements or understandings between the Company and any
person granting such person the right to require the Company to file a
registration statement under the Securities Act with respect to any securities
of the Company owned or to be owned by such person or in any securities being
registered pursuant to any other registration statement filed by the Company
under the Securities Act.

 

(rr)               Neither the Company nor any of the Subsidiaries is a party to
any contract, agreement or understanding with any person (other than this
Agreement) that would give rise to a valid claim against any of them or any
Initial Purchaser for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Notes.

 

(ss)             The statements set forth in each of the Pricing Disclosure
Package and the Offering Memorandum under the caption “Description of Notes,”
insofar as they purport to constitute a summary of the terms of the Notes, under
the caption “Description of Capital Stock,” insofar as they purport to
constitute a summary of the Underlying Common Stock and under the caption
“Certain U.S. Federal Income Tax Considerations,” insofar as they purport to
summarize the provisions of the laws and documents referred to therein, are
accurate summaries in all material respects.

 



 12 

 

 

(tt)              The Company is not a “shell company” as described in Rule
144(i) under the Securities Act.

 

(uu)             Except as would not, individually or in the aggregate, have a
Material Adverse Effect, the Company and each Subsidiary’s information
technology assets and equipment, computers, systems, networks, hardware,
software, websites, applications, and databases (collectively, “IT Systems”) are
adequate for, and operate and perform in all material respects as required in
connection with the operation of the business of the Company and its
Subsidiaries as currently conducted, free and clear of all material bugs,
errors, defects, Trojan horses, time bombs, malware and other corruptants. The
Company and all Subsidiaries have implemented and maintained commercially
reasonable controls, policies, procedures, and safeguards to maintain and
protect their material confidential information and the integrity, continuous
operation, redundancy and security of all IT Systems and data (including all
personal, personally identifiable, sensitive, confidential or regulated data
(“Personal Data”)) used in connection with their businesses, and except as
described in the Pricing Disclosure Package, there have been no breaches,
violations, outages or unauthorized uses of or accesses to same, except for
those that have been remedied without material cost or liability or the duty to
notify any other person, nor any incidents under internal review or
investigations relating to the same. The Company and its Subsidiaries are
presently in compliance with all applicable laws or statutes and all judgments,
orders, rules and regulations of any court or arbitrator or governmental or
regulatory authority, internal policies and contractual obligations relating to
the privacy and security of IT Systems and Personal Data and to the protection
of such IT Systems and Personal Data from unauthorized use, access,
misappropriation or modification, except, in each case, as would not,
individually or in the aggregate, have a Material Adverse Effect.

 

(vv)            No forward looking statement (within the meaning of Section 27A
of the Securities Act and Section 21E of the Exchange Act) included or
incorporated by reference in any of the Pricing Disclosure Package or the
Offering Memorandum has been made or reaffirmed without a reasonable basis or
has been disclosed other than in good faith.

 



 13 

 

 

(ww)           Except as described in the Pricing Disclosure Package and the
Offering Memorandum, and except as would not, singly or in the aggregate, have a
Material Adverse Effect: (i) neither the Company nor any of the Subsidiaries has
received any unresolved FDA Form 483, notice of adverse filing, warning letter,
untitled letter or other correspondence or notice from the U.S. Food and Drug
Administration (“FDA”), or any other court or arbitrator or federal, state,
local or foreign governmental or regulatory authority, alleging or asserting
noncompliance with the Federal Food, Drug and Cosmetic Act (21 U.S.C. § 301 et
seq.) (the “FFDCA”); (ii) the Company and each of the Subsidiaries is and has
been in compliance with applicable health care laws, including without
limitation, the FFDCA, the federal Anti-Kickback Statute (42 U.S.C. §
1320a-7b(b)), the civil False Claims Act (31 U.S.C. §§ 3729 et seq.), the
administrative False Claims Law (42 U.S.C. § 1320a-7b(a)), the Stark law (42
U.S.C. Section 1395nn), the Health Insurance Portability and Accountability Act
of 1996 (42 U.S.C. Section 1320d et seq.) as amended by the Health Information
Technology for Economic and Clinical Health Act (42 U.S.C. Section 17921 et
seq.), the exclusion laws (42 U.S.C. Section 1320a-7),the Anti-Inducement Law
(42 U.S.C. §1320a-7a(a)(5)), the exclusion laws, Social Security Act § 1128 (42
U.S.C. § 1320a-7), Medicare (Title XVIII of the Social Security Act), Medicaid
(Title XIX of the Social Security Act), and the Patient Protection and
Affordable Care Act of 2010 (Public Law 111-148), as amended by the Health Care
and Education Affordability Reconciliation Act of 2010 (Public Law 111-152), and
the regulations promulgated pursuant to such laws, and comparable state laws,
and all other local, state, federal, national, supranational and foreign laws,
manual provisions, policies and administrative guidance relating to the
regulation of the Company (collectively, “Health Care Laws”); (iii) the Company
and each of the Subsidiaries possesses all licenses, certificates, approvals,
clearances, authorizations, permits and supplements or amendments thereto
required by any such Health Care Laws and/or to carry on its businesses as now
or proposed to be conducted (“Authorizations”) and such Authorizations are valid
and in full force and effect and the Company is not in violation of any term of
any such Authorizations; (iv) neither the Company nor any of the Subsidiaries
has received notice of any ongoing claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from any U.S. or
non-U.S. federal, state, local or other governmental or regulatory authority,
governmental or regulatory agency or body, court, arbitrator or self-regulatory
organization (each, a “Governmental Authority”) or third party alleging that any
product operation or activity is in violation of any Health Care Laws or
Authorizations or has any knowledge that any such Governmental Authority or
third party is considering any such claim, litigation, arbitration, action,
suit, investigation or proceeding; (v) neither the Company nor any of the
Subsidiaries has received notice that any Governmental Authority has taken, is
taking or intends to take action to limit, suspend, modify or revoke any
Authorizations or has any knowledge that any such Governmental Authority is
considering such action; (vi) the Company and each of the Subsidiaries has
filed, obtained, maintained or submitted all reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments as
required by any Health Care Laws or Authorizations and that all such reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments were complete, correct and not misleading on the date
filed (or were corrected or supplemented by a subsequent submission); and
(vii) neither the Company nor any of the Subsidiaries has, either voluntarily or
involuntarily, initiated, conducted, or issued or caused to be initiated,
conducted or issued, any recall, market withdrawal or replacement, safety alert,
post sale warning, “dear doctor” letter, or other notice or action relating to
the alleged lack of safety or efficacy of any product or any alleged product
defect or violation and, to the Company’s knowledge, no third party has
initiated or conducted any such notice or action.

 



 14 

 

 

(xx)              To the knowledge of the Company, the research, studies and
tests conducted by or on behalf of the Company and the Subsidiaries have been
and, if still pending, are being conducted with reasonable care and in
accordance with experimental protocols, procedures and controls pursuant to all
Health Care Laws and Authorizations; the descriptions of the results of such
research, studies and tests contained in the Pricing Disclosure Package and the
Offering Memorandum are accurate and complete and fairly present the data
derived from such research, studies and tests; except to the extent disclosed in
the Pricing Disclosure Package and the Offering Memorandum, the Company is not
aware of any research, studies or tests, the results of which the Company
believes reasonably call into question the research, study or test results
described or referred to in the Pricing Disclosure Package and the Offering
Memorandum when viewed in the context in which such results are described; and
neither the Company nor any of the Subsidiaries has received any notices or
correspondence from any Governmental Authority requiring the termination,
suspension or material modification of any research, study or test conducted by
or on behalf of the Company or the Subsidiaries, as applicable. To the knowledge
of the Company, there have been no adverse episodes or complications resulting
from any research, study or test conducted by or on behalf of the Company or the
Subsidiaries.

 

Any certificate signed by any officer of the Company and delivered to the
Representative or counsel for the Initial Purchasers in connection with the
offering of the Notes shall be deemed to be a representation and warranty by the
Company, as to matters covered thereby, to each Initial Purchaser.

 

3.           Purchase of the Notes by the Initial Purchasers, Agreements to
Sell, Purchase and Resell.

 

(a)               The Company hereby agrees, on the basis of the
representations, warranties, covenants and agreements of the Initial Purchasers
contained herein and subject to all the terms and conditions set forth herein,
to issue and sell to the Initial Purchasers and, upon the basis of the
representations, warranties and agreements of the Company herein contained and
subject to all the terms and conditions set forth herein, each Initial Purchaser
agrees, severally and not jointly, to purchase from the Company, at a purchase
price of 97% of the principal amount thereof, plus accrued interest from the
Closing Date to the date of payment, if any, the principal amount of Firm Notes
set forth opposite the name of such Initial Purchaser in Schedule I hereto. The
Company shall not be obligated to deliver any of the securities to be delivered
hereunder except upon payment for all of the securities to be purchased as
provided herein.

 

(b)               In addition, the Company hereby agrees, on the basis of the
representations and warranties, covenants and agreements of the Initial
Purchasers contained herein and subject to all the terms and conditions set
forth herein, to issue and sell to the Initial Purchasers the Additional Notes,
and the Initial Purchasers shall have the right to purchase, severally and not
jointly, up to $5,000,000 aggregate principal amount of Additional Notes at a
purchase price referred to in the preceding paragraph, plus accrued and unpaid
interest from the Closing Date to the date of payment, if any, solely for the
purpose of covering sales of Notes in excess of the principal amount of the Firm
Notes. The Representative may exercise this right on behalf of the Initial
Purchasers in whole or from time to time in part by giving written notice not
later than 13 days after the date of this Agreement. Any exercise notice shall
specify the principal amount of Additional Notes to be purchased by the Initial
Purchasers and the date on which such Additional Notes are to be purchased.
Unless otherwise agreed to by the Company, each purchase date must be at least
one business day after the written notice is given and may not be earlier than
the closing date for the Firm Notes nor later than ten business days after the
date of such notice. On each day, if any, that Additional Notes are to be
purchased (an “Option Closing Date”), each Initial Purchaser agrees, severally
and not jointly, to purchase the principal amount of Additional Notes (subject
to such adjustments to eliminate fractional Notes as you may determine) that
bears the same proportion to the total principal amount of Additional Notes to
be purchased on such Option Closing Date as the principal amount of Firm Notes
set forth in Schedule I opposite the name of such Initial Purchaser bears to the
total principal amount of Firm Notes.

 



 15 

 

 

(c)               Each of the Initial Purchasers, severally and not jointly,
hereby represents and warrants to the Company and agrees that it will offer the
Notes for sale upon the terms and conditions set forth in this Agreement and in
the Pricing Disclosure Package. Each of the Initial Purchasers, severally and
not jointly, hereby represents and warrants to, and agrees with, the Company, on
the basis of the representations, warranties and agreements of the Company, that
such Initial Purchaser: (i) is a QIB with such knowledge and experience in
financial and business matters as are necessary in order to evaluate the merits
and risks of an investment in the Notes; (ii) is purchasing the Notes pursuant
to a private sale exempt from registration under the Securities Act; and (iii)
in connection with the Exempt Resales, will solicit offers to buy the Notes only
from, and will offer to sell the Notes only to, the Eligible Purchasers in
accordance with this Agreement and on the terms contemplated by the Pricing
Disclosure Package) in connection with the offering of the Notes.

 

(d)               The Initial Purchasers have not nor, prior to the later to
occur of (A) the Closing Date and (B) completion of the distribution of the
Notes, will not, use, authorize use of, refer to or distribute any material in
connection with the offering and sale of the Notes other than (i) the
Preliminary Offering Memorandum, the Pricing Disclosure Package, the Offering
Memorandum, (ii) any written communication that contains either (x) no “issuer
information” (as defined in Rule 433(h)(2) under the Securities Act) or (y)
“issuer information” that was included (including through incorporation by
reference) in the Preliminary Offering Memorandum or any Free Writing Offering
Document listed on Schedule III hereto, (iii) the Free Writing Offering
Documents listed on Schedule III hereto, (iv) any written communication prepared
by such Initial Purchaser and approved by the Company in writing, or (v) any
written communication relating to or that contains the terms of the Notes and/or
other information that was included (including through incorporation by
reference) in the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Offering Memorandum.

 

(e)               Each of the Initial Purchasers hereby acknowledges that upon
original issuance thereof, and until such time as the same is no longer required
under the applicable requirements of the Securities Act, the Notes (and all
securities issued in exchange therefore or in substitution thereof) shall bear
legends substantially in the forms as set forth in the “Transfer Restrictions”
section of the Pricing Disclosure Package and Offering Memorandum (along with
such other legends as the Company and its counsel deem necessary).

 

Each of the Initial Purchasers understands that the Company and, for purposes of
the opinions to be delivered to the Initial Purchasers pursuant to Sections
7(c), 7(d), and 7(e) hereof, counsel to the Company and counsel to the Initial
Purchasers, will rely upon the accuracy and truth of the foregoing
representations, warranties and agreements, and the Initial Purchasers hereby
consent to such reliance.

 

4.           Delivery of the Notes and Payment Therefor. Delivery to the Initial
Purchasers of and payment for the Notes shall be made at the office of Fenwick &
West LLP, at 10:00 a.m., New York City time, on the Closing Date. The place of
closing for the Notes and the Closing Date may be varied by agreement between
the Initial Purchasers and the Company.

 



 16 

 

 

Payment for any Additional Notes shall be made to the Company against delivery
of such Additional Notes for the respective accounts of the several Initial
Purchasers at 10:00 a.m., New York City time, on the Option Closing Date.

 

The Notes will be delivered to the Initial Purchasers, or the Trustee as
custodian for The Depository Trust Company (“DTC”), against payment by or on
behalf of the Initial Purchasers of the purchase price therefor by wire transfer
in immediately available funds, by causing DTC to credit the Notes to the
account of the Initial Purchasers at DTC. The Notes will be evidenced by one or
more global securities in definitive form (the “Global Notes”) and will be
registered in the name of Cede & Co. as nominee of DTC. The Notes to be
delivered to the Initial Purchasers shall be made available to the Initial
Purchasers in New York City for inspection and packaging not later than 10:00
a.m., New York City time, on the business day next preceding the Closing Date or
the Option Closing Date, as the case may be.

 

5.             Agreements of the Company. The Company agrees with each of the
Initial Purchasers as follows:

 

(a)               The Company will furnish to the Initial Purchasers, without
charge, within one business day of the date of the Offering Memorandum, such
number of copies of the Offering Memorandum as may then be amended or
supplemented as they may reasonably request.

 

(b)               The Company will prepare the Offering Memorandum in a form
approved by the Initial Purchasers and will not make any amendment or supplement
to the Pricing Disclosure Package or to the Offering Memorandum of which the
Initial Purchasers shall not previously have been advised or to which they shall
reasonably object after being so advised.

 

(c)              The Company consents to the use of the Pricing Disclosure
Package and the Offering Memorandum in accordance with the securities or Blue
Sky laws of the jurisdictions in which the Notes are offered by the Initial
Purchasers and by all dealers to whom Notes may be sold, in connection with the
offering and sale of the Notes.

 

(d)               If, at any time prior to completion of the distribution of the
Notes by the Initial Purchasers to Eligible Purchasers, any event occurs or
information becomes known that, in the judgment of the Company or in the opinion
of counsel for the Initial Purchasers, should be set forth in the Pricing
Disclosure Package or the Offering Memorandum so that the Pricing Disclosure
Package or the Offering Memorandum, as then amended or supplemented, does not
include any untrue statement of material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, or if it is necessary
to supplement or amend the Pricing Disclosure Package or the Offering Memorandum
in order to comply with any law, the Company will forthwith prepare an
appropriate supplement or amendment thereto, and will as promptly as practicable
furnish to the Initial Purchasers and dealers a reasonable number of copies
thereof.

 



 17 

 

 

(e)               The Company will not make any offer to sell or solicitation of
an offer to buy the Notes that would constitute a Free Writing Offering Document
without the prior consent of the Representative, which consent shall not be
unreasonably withheld or delayed. If at any time following issuance of a Free
Writing Offering Document any event occurred or occurs as a result of which such
Free Writing Offering Document conflicts with the information in the Preliminary
Offering Memorandum, the Pricing Disclosure Package or the Offering Memorandum
or, when taken together with the information in the Preliminary Offering
Memorandum, the Pricing Disclosure Package or the Offering Memorandum, includes
an untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances then prevailing, not misleading, as promptly as practicable after
becoming aware thereof, the Company will give notice thereof to the Initial
Purchasers through the Representative and, if requested by the Representative,
will prepare and furnish without charge to each Initial Purchaser a Free Writing
Offering Document or other document which will correct such conflict, statement
or omission.

 

(f)               Promptly from time to time to take such action as the Initial
Purchasers may reasonably request to qualify the Notes and the Underlying Common
Stock for offering and sale under the securities or Blue Sky laws of such
jurisdictions as the Initial Purchasers may request and to comply with such laws
so as to permit the continuance of sales and dealings therein in such
jurisdictions for as long as may be necessary to complete the distribution of
the Notes and the Underlying Common Stock; provided that in connection therewith
the Company shall not be required to (i) qualify as a foreign corporation in any
jurisdiction in which it would not otherwise be required to so qualify, (ii)
file a general consent to service of process in any such jurisdiction, or (iii)
subject itself to taxation in any jurisdiction in which it would not otherwise
be subject.

 

(g)               For a period commencing on the date hereof and ending on the
75th day after the date of the Offering Memorandum, the Company agrees not to,
directly or indirectly, (i) offer for sale, sell, or otherwise dispose of (or
enter into any transaction or device that is designed to, or would be expected
to, result in the disposition by any person at any time in the future of) any
shares of Common Stock or securities convertible into or exchangeable for shares
of Common Stock, or sell or grant options, rights or warrants with respect to
any shares of Common Stock or securities convertible into or exchangeable for
shares of Common Stock, (ii) enter into any swap or other derivatives
transaction that transfers to another, in whole or in part, any of the economic
benefits or risks of ownership of such shares of Common Stock, whether any such
transaction described in clause (i) or (ii) above is to be settled by delivery
of Common Stock or other securities, in cash or otherwise, (iii) file, or cause
to be filed a registration statement, including any amendments, with respect to
the registration of Common Stock or securities convertible, exercisable or
exchangeable into Common Stock (other than any registration statement on Form
S-8), or (iv) publicly disclose the intention to do any of the foregoing, in
each case without the prior written consent of Barclays, on behalf of the
Initial Purchasers, and to cause each officer and director of the Company set
forth on Schedule IV hereto to furnish to the Representative, prior to the date
of this Agreement, a letter or letters, substantially in the form of Exhibit A
hereto (the “Lock-Up Agreements”). Notwithstanding the foregoing, the
restrictions contained in this Section 5(g) shall not apply to, prohibit or in
any way restrict, or be deemed to prohibit or in any way restrict, (i) the
issuance by the Company of shares of Common Stock issued pursuant to employee
benefit plans, qualified stock option plans, other employee compensation plans
or non-employee director compensation programs (collectively, “Compensation
Plans”) existing on the date hereof and disclosed in the Pricing Disclosure
Package or pursuant to outstanding options, warrants or rights existing on the
date hereof and disclosed in the Pricing Disclosure Package; (ii) the grant of
options and other equity awards pursuant to Compensation Plans existing on the
date hereof and disclosed in the Pricing Disclosure Package; (iii) the filing of
any registration statement on Form S-8 to register shares of Common Stock
reserved for issuance under Compensation Plans existing on the date hereof and
disclosed in the Pricing Disclosure Package; (iv) the issuance of the Notes
pursuant to this Agreement; (v) shares of Common Stock issued by the Company
upon conversion of the Notes or any other outstanding convertible notes issued
by the Company and outstanding on the date hereof and disclosed in the Pricing
Disclosure Package; and (vi) the issuance by the Company of shares of Common
Stock or securities convertible into, exchangeable for or that represent the
right to receive Common Stock in connection with (1) the acquisition by the
Company or any of its subsidiaries of the securities, business, technology,
property or other assets of another person or entity or pursuant to an employee
benefit plan assumed by the Company in connection with such acquisition and (2)
the Company’s joint ventures, equipment leasing arrangements, licensing
transactions, collaborations, debt financings and other strategic transactions;
provided that the aggregate number of shares of Common Stock that the Company
may sell or issue or agree to sell or issue pursuant to this clause (vi) shall
not exceed 5% of the total number of shares of Common Stock outstanding
immediately following the completion of the transactions contemplated by this
Agreement and the Company shall cause each recipient of such securities to
execute and deliver to Barclays, on behalf of the Initial Purchasers, on or
prior to the issuance of such securities, a lock-up agreement substantially in
the form of Exhibit A hereto to the extent and for the duration that such terms
remain in effect at the time of the transfer.

 



 18 

 

 

(h)               Between the date hereof and the Closing Date (both dates
included), the Company will not do any act or thing which, had the Firm Notes
then been in issue, would result in an adjustment to the conversion price of the
Firm Notes.

 

(i)                While the Notes or the Underlying Common Stock remain
outstanding and are “restricted securities” within the meaning of Rule 144(a)(3)
under the Securities Act, the Company will, during any period in which the
Company is not subject to and in compliance with Section 13 or 15(d) of the
Exchange Act, furnish or otherwise make available at its expense to the Initial
Purchasers, and, upon request, to the holders of the Notes or the Underlying
Common Stock and prospective purchasers of the Notes or the Underlying Common
Stock the information required by Rule 144A(d)(4) (if any).

 

(j)                The Company will apply the net proceeds from the sale of the
Notes to be sold by it hereunder substantially in accordance with the
description set forth in the Pricing Disclosure Package and the Offering
Memorandum under the caption “Use of Proceeds.”

 

(k)               The Company and its controlled affiliates will not take,
directly or indirectly, any action designed to or that has constituted or that
reasonably could be expected to cause or result in the stabilization or
manipulation of the price of any security of the Company in connection with the
offering of the Notes.

 

(l)                The Company will use its reasonable best efforts to permit
the Notes to be eligible for clearance and settlement through DTC.

 



 19 

 

 

(m)              The Company will not, and will not permit any of its controlled
affiliates (as defined in Rule 144 under the Securities Act) to, resell any of
the Notes that have been acquired by any of them, except for Notes purchased by
the Company or any of its controlled affiliates and resold in a transaction
registered under the Securities Act.

 

(n)               The Company agrees not to sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
the Securities Act) that would be integrated with the sale of the Notes in a
manner that would require the registration under the Securities Act of the sale
to the Initial Purchasers or the Eligible Purchasers of the Notes. The Company
will take reasonable precautions designed to insure that any offer or sale,
direct or indirect, in the United States or to any U.S. person (as defined in
Rule 902 under the Securities Act) of any Notes or any substantially similar
security issued by the Company, within six months subsequent to the date on
which the distribution of the Notes has been completed (as notified to the
Company by the Initial Purchasers), is made under restrictions and other
circumstances reasonably designed not to affect the status of the offer and sale
of the Notes contemplated by this Agreement as transactions exempt from the
registration provisions of the Securities Act, including any sales pursuant to
Rule 144A or Regulation D.

 

(o)               In connection with any offer or sale of the Notes, the Company
will not engage, and will cause its controlled affiliates and any person acting
on its behalf (other than, in any case, the Initial Purchasers and any of their
affiliates, as to whom the Company make no covenant) not to engage in any form
of general solicitation or general advertising (within the meaning of Regulation
D or any public offering within the meaning of Section 4(a)(2) of the Securities
Act in connection with any offer or sale of the Notes.

 

(p)               The Company agrees to comply in all material respects with all
agreements set forth in the representation letters of the Company to DTC
relating to the approval of the Notes by DTC for “book entry” transfer.

 

(q)              The Company will do and perform all things required or
necessary to be done and performed under this Agreement by it prior to the
Closing Date, and to satisfy all conditions precedent to the Initial Purchasers’
obligations hereunder to purchase the Notes.

 

(r)                The Company agrees to reserve and keep available at all
times, free of preemptive rights, a sufficient number of Underlying Common Stock
to enable the Company to satisfy any obligations to issue Underlying Common
Stock upon conversion of the Notes.

 

(s)                Between the date hereof and the Closing Date, the Company
will not do or authorize any act that would result in an adjustment of the
conversion rate of the Notes.

 

(t)                The Company agrees to use its best efforts to list, subject
to notice of issuance, the Underlying Common Stock issuable upon conversion of
the Notes on the Nasdaq Global Select Market, and to maintain a transfer agent
and, if necessary under the jurisdiction of incorporation of the Company, a
register for the Underlying Common Stock.

 



 20 

 

 

6.           Expenses. Whether or not the transactions contemplated by this
Agreement are consummated or this Agreement is terminated, the Company agrees to
pay all expenses, costs, fees and taxes incident to and in connection with: (a)
the preparation, printing, filing and distribution of the Preliminary Offering
Memorandum, the Pricing Disclosure Package and the Offering Memorandum
(including, without limitation, financial statements and exhibits and one or
more versions of the Preliminary Offering Memorandum and the Offering Memorandum
for distribution in Canada, including the form of a Canadian “wrapper” (but
excluding reasonable legal fees and expenses of Canadian counsel to the Initial
Purchasers)) and all amendments and supplements thereto (including the fees,
disbursements and expenses of the Company’s accountants and counsel, but not,
however, legal fees and expenses of the Initial Purchasers’ counsel incurred in
connection therewith); (b) the preparation, printing (including, without
limitation, word processing and duplication costs) and delivery of this
Agreement, the Indenture, all Blue Sky memoranda and all other agreements,
memoranda, correspondence and other documents printed and delivered in
connection therewith and with the Exempt Resales (but not, however, legal fees
and expenses of the Initial Purchasers’ counsel incurred in connection with any
of the foregoing); (c) the issuance and delivery by the Company of the Notes and
any taxes payable in connection therewith; (d) the qualification of the Notes
for offer and sale under the securities or Blue Sky laws of the several states,
and any foreign jurisdictions as the Initial Purchasers may designate
(including, without limitation, the reasonable fees and disbursements of the
Initial Purchasers’ counsel relating to such registration or qualification in an
amount not to exceed $10,000); (e) the furnishing of such copies of the
Preliminary Offering Memorandum, the Pricing Disclosure Package and the Offering
Memorandum, and all amendments and supplements thereto, as may be reasonably
requested for use in connection with the Exempt Resales; (f) the preparation of
certificates for the Notes (including, without limitation, printing and
engraving thereof); (g) the approval of the Notes by DTC for “book-entry”
transfer (including fees and expenses of counsel for the Initial Purchasers);
(h) the rating of the Notes; (i) the obligations of the Trustee, any agent of
the Trustee and the counsel for the Trustee in connection with the Indenture and
the Notes; (j) the performance by the Company of their other obligations under
this Agreement; (k) all expenses incurred by the Company (for avoidance of
doubt, excluding expenses incurred by the Initial Purchasers) in connection with
any “road show” presentation to potential investors, and (l) and expenses
associated with any electronic road show.

 

7.           Conditions to Initial Purchasers’ Obligations. The respective
obligations of the Initial Purchasers hereunder are subject to the accuracy,
when made and on and as of the Closing Date, of the representations and
warranties of the Company contained herein, to the performance by the Company of
its obligations hereunder, and to each of the following additional terms and
conditions:

 

(a)               The Initial Purchasers shall not have discovered and disclosed
to the Company on or prior to the Closing Date that the Pricing Disclosure
Package, any Free Writing Offering Document or the Offering Memorandum, or any
amendment or supplement thereto, contains an untrue statement of a fact which,
in the opinion of Fenwick & West LLP, counsel to the Initial Purchasers, is
material or omits to state a fact which, in the opinion of such counsel, is
material and is necessary in order to make the statements therein, in the light
of the circumstances then prevailing, not misleading.

 

(b)               All corporate proceedings and other legal matters incident to
the authorization, form and validity of this Agreement, the Notes, the
Indenture, the Pricing Disclosure Package and the Offering Memorandum, and all
other legal matters relating to this Agreement and the transactions contemplated
hereby shall be reasonably satisfactory in all material respects to counsel for
the Initial Purchasers, and the Company shall have furnished to such counsel all
documents and information that they may reasonably request to enable them to
pass upon such matters.

 



 21 

 

 

(c)               Wilson Sonsini Goodrich & Rosati, P.C. shall have furnished to
the Initial Purchasers its written opinion and negative assurance letter, as
counsel to the Company, addressed to the Initial Purchasers and dated the
Closing Date, in form and substance satisfactory to the Initial Purchasers.

 

(d)               Kilpatrick Townsend & Stockton LLP, shall have furnished to
the Initial Purchasers its written opinion, as intellectual property counsel to
the Company, addressed to the Initial Purchasers and dated the Closing Date, in
form and substance satisfactory to the Initial Purchasers.

 

(e)              The Initial Purchasers shall have received from Fenwick & West
LLP, counsel for the Initial Purchasers, such opinion or opinions and negative
assurance letter, dated the Closing Date, with respect to the issuance and sale
of the Notes, the Pricing Disclosure Package, the Offering Memorandum and other
related matters as the Initial Purchasers may reasonably require, and the
Company shall have furnished to such counsel such documents and information as
such counsel reasonably requests for the purpose of enabling them to pass upon
such matters.

 

(f)                At the time of execution of this Agreement, the Initial
Purchasers shall have received from PricewaterhouseCoopers LLP a letter, in form
and substance satisfactory to the Initial Purchasers, addressed to the Initial
Purchasers and dated the date hereof (i) confirming that they are independent
public accountants with respect to the Company and the Subsidiaries within the
meaning of the Securities Act and the applicable rules and regulations adopted
by the Commission and the PCAOB and are in compliance with the applicable
requirements relating to the qualification of accountants under Rule 2-01 of
Regulation S-X of the Commission and (ii) stating, as of the date hereof (or,
with respect to matters involving changes or developments since the respective
dates as of which specified financial information is given in the Pricing
Disclosure Package, as of a date not more than three days prior to the date
hereof), the conclusions and findings of such firm with respect to the financial
information and (iii) covering such other matters as are ordinarily covered by
accountants’ “comfort letters” to underwriters in connection with registered
public offerings.

 

(g)               With respect to the letter of PricewaterhouseCoopers LLP
referred to in the preceding paragraph and delivered to the Initial Purchasers
concurrently with the execution of this Agreement (the “initial letter”), the
Company shall have furnished to the Initial Purchasers a “bring-down letter” of
such accountants, addressed to the Initial Purchasers and dated the Closing Date
(i) confirming that it is an independent public accountant with respect to the
Company and the Subsidiaries within the meaning of the Securities Act and the
applicable rules and regulations adopted by the Commission and the PCAOB and is
in compliance with the applicable requirements relating to the qualification of
accountants under Rule 2-01 of Regulation S-X of the Commission, (ii) stating,
as of the Closing Date (or, with respect to matters involving changes or
developments since the respective dates as of which specified financial
information is given in each of the Pricing Disclosure Package or the Offering
Memorandum, as of a date not more than three days prior to the date of the
Closing Date), the conclusions and findings of such firm with respect to the
financial information and other matters covered by the initial letter, and (iii)
confirming in all material respects the conclusions and findings set forth in
the initial letter.

 



 22 

 

 

(h)               The Representative shall have received on the Closing Date a
certificate of the Chief Financial Officer of the Company providing “management
comfort” on certain specified financial and statistical information contained in
the Pricing Disclosure Package and the Offering Memorandum.

 

(i)                 Except as described in the Pricing Disclosure Package and
the Offering Memorandum (exclusive of any amendment or supplement thereto), (i)
neither the Company nor any of the Subsidiaries shall have sustained, since the
date of the latest audited financial statements included or incorporated by
reference in the Pricing Disclosure Package and the Offering Memorandum, any
loss or interference with its business from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor dispute or
court or governmental action, order or decree, or (ii) since such date, there
shall not have been any change in the capital stock or long-term debt of the
Company or any of the Subsidiaries or any change, or any development involving a
prospective change, in or affecting the condition (financial or otherwise),
results of operations, stockholders’ equity, properties, management, business or
prospects of the Company and the Subsidiaries, taken as a whole, the effect of
which, in any such case described in clause (i) or (ii), is, individually or in
the aggregate, in the judgment of Barclays, so material and adverse as to make
it impracticable or inadvisable to proceed with the offering, sale or the
delivery of the Notes being delivered on the Closing Date on the terms and in
the manner contemplated in the Pricing Disclosure Package and the Offering
Memorandum.

 

(j)                 The Company shall have furnished or caused to be furnished
to the Initial Purchasers dated as of the Closing Date a certificate of the
Chief Executive Officer and Chief Financial Officer of the Company stating:

 

(i)               That the representations, warranties and agreements of the
Company in Section 2 are true and correct on and as of the Closing Date, and the
Company has complied with all its agreements contained herein and satisfied all
the conditions on its part to be performed or satisfied hereunder at or prior to
the Closing Date;

 

(ii)              That they have examined the Pricing Disclosure Package and the
Offering Memorandum, and, in their opinion, (A) the Pricing Disclosure Package,
as of the Applicable Time, and the Offering Memorandum, as of its date and as of
the Closing Date, did not and do not contain any untrue statement of a material
fact and did not and do not omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading and (B) since the date of the Pricing Disclosure Package
and the Offering Memorandum, no event has occurred which should have been set
forth in a supplement or amendment to the Pricing Disclosure Package and the
Offering Memorandum; and

 



 23 

 

 

(iii)             To the effect of Section 7(i) (provided that no representation
with respect to the judgment of Barclays need to be made) and Section 7(k).

 

(k)               Subsequent to the earlier of the Applicable Time and the
execution and delivery of this Agreement there shall not have occurred any of
the following: (i) downgrading shall have occurred in the rating accorded the
Company’s debt securities by any “nationally recognized statistical rating
organization,” as that term is used by the Commission in Section 15E under the
Exchange Act, or (ii) such organization shall have publicly announced that it
has under surveillance or review, with possible negative implications, its
rating of any of the Company’s debt securities.

 

(l)                 The Notes shall be eligible for clearance and settlement
through DTC.

 

(m)               The Company and the Trustee shall have executed and delivered
the Indenture, and the Initial Purchasers shall have received an original copy
thereof, duly executed by the Company and the Trustee.

 

(n)                Subsequent to the earlier of the Applicable Time and the
execution and delivery of this Agreement there shall not have occurred any of
the following: (i)(A) trading in securities generally on any securities exchange
that has registered with the Commission under Section 6 of the Exchange Act
(including the New York Stock Exchange, The Nasdaq Global Select Market, The
Nasdaq Global Market or The Nasdaq Capital Market) or (B) trading in any
securities of the Company on any exchange or in the over-the-counter market in
the United States, shall have been suspended or materially limited or the
settlement of such trading generally shall have been materially disrupted or
minimum prices shall have been established on any such exchange or such market
by the Commission, by such exchange or by any other regulatory body or
governmental authority having jurisdiction, (ii) a general moratorium on
commercial banking activities shall have been declared by federal or state
authorities, (iii) the United States shall have become engaged in hostilities,
there shall have been an escalation in hostilities involving the United States
or there shall have been a declaration of a national emergency or war by the
United States, or (iv) there shall have occurred such a material adverse change
in general economic, political or financial conditions, including, without
limitation, as a result of terrorist activities after the date hereof (or the
effect of international conditions on the financial markets in the United States
shall be such), as to make it, in the judgment of Barclays, impracticable or
inadvisable to proceed with the offering or delivery of the Notes being
delivered on the Closing Date on the terms and in the manner contemplated in the
Offering Memorandum or that, in the judgment of Barclays, could materially and
adversely affect the financial markets or the markets for the Notes and other
debt or equity securities.

 

(o)               The Underlying Common Stock issuable upon conversion of the
Notes shall have been duly listed, subject to notice of issuance, on the Nasdaq
Global Select Market.

 

(p)               The Lock-Up Agreements between the Representative and the
officers and directors of the Company set forth on Schedule IV, delivered to the
Representative on or before the date of this Agreement, shall be in full force
and effect on the Closing Date and the Option Closing Date, as the case may be.

 



 24 

 

 

(q)               On or prior to the Closing Date, the Company shall have
furnished to the Initial Purchasers such further certificates and documents as
the Initial Purchasers may reasonably request.

 

The several obligations of the Initial Purchasers to purchase Additional Notes
hereunder are subject to the delivery to the Representative on the applicable
Option Closing Date of such documents as the Representative may reasonably
request with respect to the good standing of the Company, the due authorization
and issuance of the Additional Notes to be sold on such Option Closing Date and
other matters related to the issuance of such Additional Notes.

 

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

 

8.            Indemnification and Contribution.

 

(a)               The Company hereby agrees to indemnify and hold harmless each
Initial Purchaser, its affiliates, directors, officers and employees and each
person, if any, who controls such Initial Purchaser within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any loss, claim, damage or liability, joint or several, or any action in
respect thereof (including, but not limited to, any loss, claim, damage,
liability or action relating to purchases and sales of Notes) to which that
Initial Purchaser, affiliate, director, officer, employee or controlling person
may become subject, under the Securities Act or otherwise, insofar as such loss,
claim, damage, liability or action arises out of or is based upon, (i) any
untrue statement or alleged untrue statement of a material fact contained in any
(A) Free Writing Offering Document, the Preliminary Offering Memorandum, the
Pricing Disclosure Package or the Offering Memorandum or in any amendment or
supplement thereto, or (B) any road show or investor presentations made to
investors by the Company (whether in person or electronically) (the “Road Show”)
or (ii) the omission or alleged omission to state in any Free Writing Offering
Document, the Preliminary Offering Memorandum, the Pricing Disclosure Package or
the Offering Memorandum, or in any amendment or supplement thereto, or in any
Road Show, any material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
and shall reimburse each Initial Purchaser and each such affiliate, director,
officer, employee or controlling person promptly upon demand for any legal or
other out-of-pocket expenses reasonably incurred by that Initial Purchaser,
affiliate, director, officer, employee or controlling person in connection with
investigating or defending or preparing to defend against any such loss, claim,
damage, liability or action as such expenses are incurred; provided, however,
that the Company shall not be liable in any such case to the extent that any
such loss, claim, damage, liability or action arises out of, or is based upon,
any untrue statement or alleged untrue statement or omission or alleged omission
made in any Free Writing Offering Document, Preliminary Offering Memorandum, the
Pricing Disclosure Package or Offering Memorandum, or in any such amendment or
supplement thereto, or in any Road Show, in reliance upon and in conformity with
written information concerning such Initial Purchaser furnished to the Company
through the Representative by or on behalf of any Initial Purchaser specifically
for inclusion therein, which information consists solely of the information
specified in Section 8(e). In the event that it is finally judicially determined
that the Initial Purchasers were not entitled to receive payments for legal and
other expenses pursuant to this subparagraph, the Initial Purchasers will
promptly return all sums that had been advanced pursuant hereto. The foregoing
indemnity agreement is in addition to any liability that the Company may
otherwise have to any Initial Purchaser or to any affiliate, director, officer,
employee or controlling person of that Initial Purchaser.

 



 25 

 

 

 

(b)               Each Initial Purchaser, severally and not jointly, hereby
agrees to indemnify and hold harmless the Company, its officers and employees,
each of its directors, and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, from and against any loss, claim, damage or liability, joint or several, or
any action in respect thereof, to which the Company or any such director,
officer, employee or controlling person may become subject, under the Securities
Act or otherwise, insofar as such loss, claim, damage, liability or action
arises out of or is based upon (i) any untrue statement or alleged untrue
statement of a material fact contained in any Free Writing Offering Document,
Preliminary Offering Memorandum, the Pricing Disclosure Package or the Offering
Memorandum or in any amendment or supplement thereto, or in any Road Show, or
(ii) the omission or alleged omission to state in any Free Writing Offering
Document, Preliminary Offering Memorandum, the Pricing Disclosure Package or the
Offering Memorandum, or in any amendment or supplement thereto, or in any Road
Show, any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, but
in each case only to the extent, that the untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information concerning such Initial Purchaser furnished
to the Company through the Representative by or on behalf of that Initial
Purchaser specifically for inclusion therein, which information is limited to
the information set forth in Section 8(e). The foregoing indemnity agreement is
in addition to any liability that any Initial Purchaser may otherwise have to
the Company or any such director, officer, employee or controlling person.

 

(c)               Promptly after receipt by an indemnified party under this
Section 8 of notice of any claim or the commencement of any action, the
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party under this Section 8, notify the indemnifying party in
writing of the claim or the commencement of that action; provided, however, that
the failure to notify the indemnifying party shall not relieve it from any
liability that it may have under paragraphs (a) or (b) above except to the
extent it has been materially prejudiced (through the forfeiture of substantive
rights or defenses) by such failure and; provided, further, that the failure to
notify the indemnifying party shall not relieve the indemnifying party from any
liability that it may have to an indemnified party otherwise than under
paragraphs (a) or (b) above. If any such claim or action shall be brought
against an indemnified party, and it shall notify the indemnifying party
thereof, the indemnifying party shall be entitled to participate therein and, to
the extent that it wishes, jointly with any other similarly notified
indemnifying party, to assume the defense thereof with counsel reasonably
satisfactory to the indemnified party. After notice from the indemnifying party
to the indemnified party of its election to assume the defense of such claim or
action, the indemnifying party shall not be liable to the indemnified party
under this Section 8 for any legal or other expenses subsequently incurred by
the indemnified party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that the indemnified party
shall have the right to employ counsel to represent jointly the indemnified
party and those other indemnified parties and their respective directors,
officers, employees and controlling persons who may be subject to liability
arising out of any claim in respect of which indemnity may be sought under this
Section 8, if (i) the indemnified party and the indemnifying party shall have so
mutually agreed; (ii) the indemnifying party has failed within a reasonable time
to retain counsel reasonably satisfactory to the indemnified party; (iii) the
indemnified party and its directors, officers, employees and controlling persons
shall have reasonably concluded (based on the advice of counsel) that there may
be legal defenses available to them that are different from or in addition to
those available to the indemnified party; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the indemnified
parties or their respective directors, officers, employees or controlling
persons, on the one hand, and the indemnifying party, on the other hand, and
representation of both sets of parties by the same counsel would present a
conflict due to actual or potential differing interests between them, and in any
such event the fees and expenses of such separate counsel shall be paid by the
indemnifying party. No indemnifying party shall (x) without the prior written
consent of the indemnified parties (which consent shall not be unreasonably
withheld, delayed, or conditioned), settle or compromise or consent to the entry
of any judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding and does not include a
statement as to, or an admission of fault, culpability or a failure to act by or
on behalf of any indemnified party, or (y) be liable for any settlement of any
such action effected without its written consent (which consent shall not be
unreasonably withheld, delayed, or conditioned), but if settled with the consent
of the indemnifying party or if there be a final judgment of the plaintiff in
any such action, the indemnifying party agrees to indemnify and hold harmless
any indemnified party from and against any loss or liability by reason of such
settlement or judgment.

 



 26 

 

 

(d)               If the indemnification provided for in this Section 8 shall
for any reason be unavailable to or insufficient to hold harmless an indemnified
party under Section 8(a) or 8(b) in respect of any loss, claim, damage or
liability or any action in respect thereof referred to therein, then each
indemnifying party shall, in lieu of indemnifying such indemnified party,
contribute to the amount paid or payable by such indemnified party as a result
of such loss, claim, damage or liability, or action in respect thereof, (i) in
such proportion as shall be appropriate to reflect the relative benefits
received by the Company, on the one hand, and the Initial Purchasers, on the
other, from the offering of the Notes, or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Company, on the one hand, and the
Initial Purchasers, on the other, with respect to the statements or omissions
that resulted in such loss, claim, damage or liability or action in respect
thereof, as well as any other relevant equitable considerations. The relative
benefits received by the Company, on the one hand, and the Initial Purchasers,
on the other hand, with respect to such offering shall be deemed to be in the
same proportion as the total net proceeds from the offering of the Notes
purchased under this Agreement (before deducting expenses) received by the
Company, on the one hand, and the total discounts and commissions received by
the Initial Purchasers with respect to the Notes purchased under this Agreement,
on the other hand, bear to the total gross proceeds from the offering of the
Notes under this Agreement as set forth on the cover page of the Offering
Memorandum. The relative fault shall be determined by reference to whether the
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the
Company, or the Initial Purchasers, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Company and the Initial Purchasers agree that it
would not be just and equitable if contributions pursuant to this Section 8(d)
were to be determined by pro rata allocation (even if the Initial Purchasers
were treated as one entity for such purpose) or by any other method of
allocation that does not take into account the equitable considerations referred
to herein. The amount paid or payable by an indemnified party as a result of the
loss, claim, damage or liability or action in respect thereof, referred to above
in this Section 8(d) shall be deemed to include, for purposes of this Section
8(d), any legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 8(d), no Initial Purchaser shall
be required to contribute any amount in excess of the amount by which the total
underwriting discounts and commissions received by such Initial Purchaser with
respect to the offering of the Notes exceeds the amount of any damages that such
Initial Purchaser has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Initial Purchasers’ obligations
to contribute as provided in this Section 8(d) are several in proportion to
their respective purchase obligations and not joint.

 



 27 

 

 

(e)               The Initial Purchasers severally confirm and the Company
acknowledges and agrees that the statements with respect to the offering of the
Notes by the Initial Purchasers set forth in the second sentence of the third
paragraph and the eighth paragraph of the section entitled “Plan of
Distribution” in the Pricing Disclosure Package and the Offering Memorandum are
correct and constitute the only information concerning such Initial Purchasers
furnished in writing to the Company by or on behalf of the Initial Purchasers
specifically for inclusion in the Preliminary Offering Memorandum, the Pricing
Disclosure Package and the Offering Memorandum or in any amendment or supplement
thereto.

 

9.           Defaulting Initial Purchasers.

 

(a)               If, on the Closing Date or the Option Closing Date, as the
case may be, any Initial Purchaser defaults in its obligations to purchase the
Notes that it has agreed to purchase under this Agreement, the remaining
non-defaulting Initial Purchasers may in their discretion arrange for the
purchase of such Notes by the non-defaulting Initial Purchasers or other persons
satisfactory to the Company on the terms contained in this Agreement. If, within
36 hours after any such default by any Initial Purchaser, the non-defaulting
Initial Purchasers do not arrange for the purchase of such Notes, then the
Company shall be entitled to a further period of 36 hours within which to
procure other persons satisfactory to the non-defaulting Initial Purchasers to
purchase such Notes on such terms. In the event that within the respective
prescribed periods, the non-defaulting Initial Purchasers notify the Company
that they have so arranged for the purchase of such Notes, or the Company
notifies the non-defaulting Initial Purchasers that it has so arranged for the
purchase of such Notes, either the non-defaulting Initial Purchasers or the
Company may postpone the Closing Date or the Option Closing Date, as the case
may be, for up to seven full business days in order to effect any changes that
in the opinion of counsel for the Company or counsel for the Initial Purchasers
may be necessary in the Pricing Disclosure Package, the Offering Memorandum or
in any other document or arrangement, and the Company agrees to promptly prepare
any amendment or supplement to the Pricing Disclosure Package or the Offering
Memorandum that effects any such changes. As used in this Agreement, the term
“Initial Purchaser” includes, for all purposes of this Agreement unless the
context requires otherwise, any party not listed in Schedule I hereto that,
pursuant to this Section 9, purchases Notes that a defaulting Initial Purchaser
agreed but failed to purchase.

 



 28 

 

 

(b)               If, after giving effect to any arrangements for the purchase
of the Notes of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate principal amount of such Notes that remains unpurchased on
the Closing Date or the Option Closing Date, as the case may be, does not exceed
one-eleventh of the aggregate principal amount of all the Notes to be purchased
on such date, then the Company shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Notes that
such Initial Purchaser agreed to purchase hereunder on such date plus such
Initial Purchaser's pro rata share (based on the principal amount of Notes that
such Initial Purchaser agreed to purchase hereunder on such date) of the Notes
of such defaulting Initial Purchaser or Initial Purchasers for which such
arrangements have not been made; provided that the non-defaulting Initial
Purchasers shall not be obligated to purchase more than 110% of the aggregate
principal amount of Notes that it agreed to purchase on the Closing Date or the
Option Closing Date, as the case may be, pursuant to the terms of Section 3.

 

(c)               If, after giving effect to any arrangements for the purchase
of the Notes of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate principal amount of such Notes that remains unpurchased on
the Closing Date or the Option Closing Date, as the case may be, exceeds
one-eleventh of the aggregate principal amount of all the Notes to be purchased
on such date, or if the Company shall not exercise the right described in
paragraph (b) above, then this Agreement or, with respect to the Option Closing
Date, the obligation of the Initial Purchasers to purchase Additional Notes on
the Option Closing Date, as the case may be, shall terminate without liability
on the part of the non-defaulting Initial Purchasers. Any termination of this
Agreement pursuant to this Section 9 shall be without liability on the part of
the Company, except that the Company will continue to be liable for the payment
of expenses as set forth in Sections 6 and 11 and except that the provisions of
Section 8 shall not terminate and shall remain in effect.

 

(d)               Nothing contained herein shall relieve a defaulting Initial
Purchaser of any liability it may have to the Company or any non-defaulting
Initial Purchaser for damages caused by its default.

 

10.         Termination. The obligations of the Initial Purchasers hereunder may
be terminated by the Initial Purchasers by notice given to and received by the
Company prior to delivery of and payment for the Notes if, prior to that time,
any of the events described in Sections 7(i), (k) or (n) shall have occurred or
if the Initial Purchasers shall decline to purchase the Notes for any reason
permitted under this Agreement.

 



 29 

 

 

11.         Reimbursement of Initial Purchasers’ Expenses. If (a) the Company
for any reason fails to tender the Notes for delivery to the Initial Purchasers,
or (b) the Initial Purchasers decline to purchase the Notes for any reason
permitted under this Agreement, the Company shall reimburse the Initial
Purchasers for all reasonable out-of-pocket expenses (including fees and
disbursements of counsel for the Initial Purchasers) incurred by the Initial
Purchasers in connection with this Agreement and the proposed purchase of the
Notes, and upon demand the Company shall pay the full amount thereof to the
Initial Purchasers. If this Agreement is terminated pursuant to Section 9 by
reason of the default of one or more Initial Purchasers, the Company shall not
be obligated to reimburse any defaulting Initial Purchaser on account of those
expenses.

 

12.           Notices, etc. All statements, requests, notices and agreements
hereunder shall be in writing, and:

 

(a)               if to any Initial Purchasers, shall be delivered or sent by
hand delivery, mail, overnight courier or facsimile transmission to Barclays
Capital Inc., 745 Seventh Avenue, New York, New York 10019, Attention: Syndicate
Registration (Fax: (646) 834-8133) with a copy to Fenwick & West LLP, 801
California Street, Mountain View, California 94041, Attention: David Michaels,
and with a copy, in the case of any notice pursuant to Section 8(c), to the
Director of Litigation, Office of the General Counsel, Barclays Capital Inc.,
745 Seventh Ave., New York, New York 10019;

 

(b)               if to the Company, shall be delivered or sent by mail, telex,
overnight courier or facsimile transmission to Fluidigm Corporation, 7000
Shoreline Court, Suite 100, South San Francisco, California 94080, Attention:
General Counsel, with a copy to Wilson, Sonsini, Goodrich & Rosati, P.C., 950
Page Mill Road, Palo Alto, California 94304, Attention: Robert Kornegay and
Michael Occhiolini;

 

Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof. The Company shall be entitled to act and rely upon any
request, consent, notice or agreement given or made on behalf of the Initial
Purchasers by Barclays Capital Inc.

 

13.         Persons Entitled to Benefit of Agreement. This Agreement shall inure
to the benefit of and be binding upon the Initial Purchasers, the Company, and
their respective successors. This Agreement and the terms and provisions hereof
are for the sole benefit of only those persons, except that the representations,
warranties, indemnities and agreements of the Company contained in this
Agreement shall also be deemed to be for the benefit of affiliates, directors,
officers and employees of the Initial Purchasers and each person or persons, if
any, controlling any Initial Purchaser within the meaning of Section 15 of the
Securities Act. Nothing in this Agreement is intended or shall be construed to
give any person, other than the persons referred to in this Section 13, any
legal or equitable right, remedy or claim under or in respect of this Agreement
or any provision contained herein.

 



 30 

 

 

14.         Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company and the Initial
Purchasers contained in this Agreement or made by or on behalf of them,
respectively, pursuant to this Agreement, shall survive the delivery of and
payment for the Notes and shall remain in full force and effect, regardless of
any termination of this Agreement or any investigation made by or on behalf of
any of them or any person controlling any of them

 

15.         Definition of the Terms “Business Day” and “Affiliate”. For purposes
of this Agreement, (a) “business day” means any day on which the New York Stock
Exchange, Inc. is open for trading, and (b) “affiliate” has the meaning set
forth in Rule 405 under the Securities Act.

 

16.         Governing Law & Venue. This Agreement and any claim, controversy or
dispute arising under or related to this Agreement shall be governed by and
construed in accordance with the laws of the State of New York. The Company and
each of the Initial Purchasers agree that any suit, action or proceeding arising
out of or based upon this Agreement or the transactions contemplated hereby may
be instituted in any State or U.S. federal court in The City of New York and
County of New York, and waives any objection that such party may now or
hereafter have to the laying of venue of any such proceeding, and irrevocably
submits to the exclusive jurisdiction of such courts in any suit, action or
proceeding.

 

17.         Waiver of Jury Trial. The Company and each of the Initial Purchasers
hereby irrevocably waives, to the fullest extent permitted by applicable law,
any and all right to trial by jury in any legal proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby.

 

18.         No Fiduciary Duty. The Company acknowledges and agrees that in
connection with this offering, or any other services the Initial Purchasers may
be deemed to be providing hereunder, notwithstanding any preexisting
relationship, advisory or otherwise, between the parties or any oral
representations or assurances previously or subsequently made by the Initial
Purchasers: (a) no fiduciary or agency relationship exists between the Company
and any other person, on the one hand, and the Initial Purchasers, on the other
hand; (b) the Initial Purchasers are not acting as advisors, expert or
otherwise, to the Company, including, without limitation, with respect to the
determination of the purchase price of the Notes, and such relationship between
the Company, on the one hand, and the Initial Purchasers, on the other hand, is
entirely and solely commercial, based on arms-length negotiations; (c) any
duties and obligations that the Initial Purchasers may have to the Company shall
be limited to those duties and obligations specifically stated herein; (d) the
Initial Purchasers and their respective affiliates may have interests that
differ from those of the Company; and (e) the Company has consulted its own
legal and financial advisors to the extent they deemed appropriate. The Company
hereby waives any claims that the Company may have against the Initial
Purchasers with respect to any breach of fiduciary duty in connection with the
Notes.

 

19.         Counterparts. This Agreement may be executed in one or more
counterparts and, if executed in more than one counterpart, the executed
counterparts shall each be deemed to be an original but all such counterparts
shall together constitute one and the same instrument.

 



 31 

 

 

20.         Headings. The headings herein are inserted for convenience of
reference only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

 

21.         Recognition of the U.S. Special Resolution Regimes.

 

(a)       In the event that any of the Initial Purchasers that are a Covered
Entity becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer from such Initial Purchaser of this Agreement, and any interest and
obligation in or under this Agreement, will be effective to the same extent as
the transfer would be effective under the U.S. Special Resolution Regime if this
Agreement, and any such interest and obligation, were governed by the laws of
the United States or a state of the United States.

 

(b)       In the event that any Initial Purchasers that are a Covered Entity or
a BHC Act Affiliate of such Initial Purchaser becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under this Agreement that
may be exercised against such Initial Purchaser are permitted to be exercised to
no greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if this Agreement were governed by the laws of the
United States or a state of the United States.

 

(c)       As used in this Agreement:

 

(i)        “BHC Act Affiliate” has the meaning assigned to the term “affiliate”
in, and shall be interpreted in accordance with, 12 U.S.C. § 1841(k).

 

(ii)        “Covered Entity” means any of the following:

 

(x)       a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

 

(y)       a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

 

(z)       a “covered FSI” as that term is defined in, and interpreted in
accordance with 12 C.F.R. § 382.2(b).

 

(iii)       “Default Right” has the meaning assigned to that term in, and shall
be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

(iv)       “U.S. Special Resolution Regime” means each of (i) the Federal
Deposit Insurance Act and the regulations promulgated thereunder and (ii) Title
II of the Dodd-Frank Wall Street Reform and Consumer Protection Act and the
regulations promulgated thereunder.

 



 32 

 

 

If the foregoing correctly sets forth the agreement among the Company and the
Initial Purchasers, please indicate your acceptance in the space provided for
that purpose below.

 

  Very truly yours,       Fluidigm Corporation

 

  By  /s/ Vikram Jog     Name: Vikram Jog     Title: Chief Financial Officer

 

Accepted:

 

Barclays Capital Inc.

 

By /s/ Steven R. Halperin     Name: Steven R. Halperin     Title: Managing
Director  

 



 33 

 

 

SCHEDULE I

 

Initial Purchasers  Principal
Amount of
Firm Notes
to be
Purchased   Barclays Capital Inc.  $50,000,000  Total  $50,000,000 

 



 Schedule I - 1 

 

 

Schedule II

  

FLUIDIGM CORPORATION

FORM PRICING TERM SHEET

 



 

 

 

 

PRICING TERM SHEET  STRICTLY CONFIDENTIAL

DATED November 20, 2019

 

[tm1923592d1_ex10-1img01.jpg] 

Fluidigm Corporation

  

$50,000,000 PRINCIPAL AMOUNT OF

 

5.25% CONVERTIBLE SENIOR NOTES DUE 2024

 

The information in this pricing term sheet supplements Fluidigm’s preliminary
offering memorandum, dated November 20, 2019 (the “Preliminary Offering
Memorandum”), and supersedes the information in the Preliminary Offering
Memorandum to the extent inconsistent with the information in the Preliminary
Offering Memorandum. In all other respects, this term sheet is qualified in its
entirety by reference to the Preliminary Offering Memorandum, including all
other documents incorporated by reference therein. References to “we,” “our” and
“us” refer to Fluidigm Corporation and not to its consolidated subsidiaries.
Terms used herein but not defined herein shall have the respective meanings as
set forth in the Preliminary Offering Memorandum. All references to dollar
amounts are references to U.S. dollars.

  

Issuer: Fluidigm Corporation     Ticker/Exchange for Common Stock: “FLDM”/The
Nasdaq Global Select Market.     Securities: 5.25% Convertible Senior Notes due
2024 (the “notes”).     Principal Amount: $50,000,000     Option to Purchase
Additional Notes: $5,000,000     Maturity: December 1, 2024, unless earlier
converted by the holder, converted by us pursuant to our company conversion
option, or repurchased in accordance with their terms.     Interest:

5.25% per year.

 

Interest will accrue from November 22, 2019 and will be payable semiannually in
arrears on June 1 and December 1 of each year, beginning on June 1, 2020. We
will pay additional interest, if any, at our election as the sole remedy
relating to the failure to comply with our reporting obligations as described
under “Description of Notes — Events of Default” and under the circumstances
described under “Description of Notes — No Registration Rights; Additional
Interest” in the Preliminary Offering Memorandum.



 

 



 

 

 

 

Conversion Rights by the Holder:

Holders may convert their notes, in integral multiples $1,000 principal amount
into shares of common stock at the then-applicable conversion rate at any point
prior to the close of business on the second scheduled trading day immediately
preceding the maturity date.

 

Upon conversion of the notes, we will deliver on the second scheduled trading
day following the relevant conversion date, a number of shares of common stock
equal to (i) the aggregate principal amount of notes to be converted, divided by
$1,000 multiplied by (ii) the then-applicable conversion rate for each $1,000
principal amount of notes; provided, however, that for any conversion that
occurs on or after the record date for the payment of interest on the notes at
maturity, we will deliver such shares on the maturity date

    Conversion Rights by the Company:

We may not convert the notes prior to December 1, 2021.

 

On or after December 1, 2021 to December 1, 2022, we may convert all but not
less than all the notes, at our option, if the VWAP of our common stock has been
at least 150% of the conversion price then in effect for at least 20 trading
days (whether or not consecutive) during any 30 consecutive trading-day period
(including the last trading day of such period) ending on and including, the
trading day immediately preceding the date on which we provide a notice of
conversion (an “early company conversion”). If we convert the notes pursuant to
an early company conversion prior to December 1, 2022, we will increase the
conversion rate as described in “Description of Notes—Conversion Rights—Increase
in Conversion Rate upon Conversion upon a Make-Whole Fundamental Change or
Notice of Early Company Conversion” in the Preliminary Offering Memorandum.

 

On or after December 1, 2022, we may convert all but not less than all the
notes, at our option, if the VWAP of our common stock has been at least 130% of
the conversion price then in effect for at least 20 trading days (whether or not
consecutive) during any 30 consecutive trading-day period (including the last
trading day of such period) ending on and including, the trading day immediately
preceding the date on which we provide a notice of conversion.

    Redemption: We may not redeem the notes prior to maturity.  No sinking fund
is provided for the notes.     Fundamental Change: If a “fundamental change” (as
defined under “Description of Notes—Fundamental Change Permits Holders to
Require Us to Repurchase Notes” in the Preliminary Offering Memorandum) occurs
at any time prior to the maturity date of the notes, holders will have the
right, at their option, to require us to repurchase for cash all of their notes,
or any portion of the principal amount thereof that is equal to $1,000 or an
integral multiple of $1,000.  The fundamental change repurchase price we are
required to pay will be equal to 100% of the principal amount of the notes to be
repurchased, plus accrued and unpaid interest to, but excluding, the fundamental
change repurchase date.  See “Description of Notes—Fundamental Change Permits
Holders to Require Us to Repurchase Notes” in the Preliminary Offering
Memorandum.

 

 



 

 

 

 

Regular Record Dates: May 15 and November 15 of each year (whether or not a
business day), immediately preceding the relevant June 1 or December 1 interest
payment date, as the case may be.     Issue Price: 100% of the principal, plus
accrued interest, if any, from November 22, 2019 if settlement occurs after that
date.     Last Reported Sale Price of our Common Stock on The Nasdaq Global
Select Market on November 19, 2019: $2.32 per share.     Initial Conversion
Rate: 344.8276 shares of our common stock per $1,000 principal amount of notes,
subject to adjustment.     Initial Conversion Price: Approximately $2.90 per
share of our common stock, subject to adjustment.     Conversion Premium:
Approximately 25% above the last reported sale price of our common stock on The
Nasdaq Global Select Market on November 19, 2019.     Settlement Method: Shares
of our common stock, as described in the Preliminary Offering Memorandum.    
Sole Book-Running Manager: Barclays Capital Inc.     Pricing Date: November 20,
2019.     Trade Date: November 20, 2019.     Expected Settlement Date: November
22, 2019 (T+2).     CUSIP number (144A): 34385P AE8     ISIN (144A):
US34385PAE88     Listing: None.     Use of Proceeds:

We estimate that the net proceeds from this offering will be approximately $47.8
million (or $52.6 million if the initial purchasers exercise their option to
purchase additional notes in full), after deducting the initial purchasers’
discounts and estimated offering expenses payable by us.

 

We intend to use the net proceeds from this offering, together with cash on
hand, if required, to repurchase up to approximately $50 million aggregate
principal amount of the 2.75% Senior Convertible Notes due 2034 (the “2014
Notes”) in negotiated transactions with institutional investors concurrently
with this offering.

 

We intend to use the remaining net proceeds from this offering after repurchase
of the 2014 Notes, if any, for working capital and other general corporate
purposes, which may include capital expenditures, the repurchase or retirement
of any remaining 2014 Notes, potential acquisitions and strategic transactions.
However, we have not designated any specific uses and have no current agreements
with respect to any material acquisition or strategic transaction.

 

If the initial purchasers exercise their option to purchase additional notes, we
expect to use the net proceeds from the sale of additional notes for working
capital and other general corporate purposes as described above.

 

See “Use of proceeds” in the Preliminary Offering Memorandum.

   

 



 

 

 

 

Description of Notes—
Increase in Conversion Rate upon Conversion upon a Make-Whole Fundamental Change
or Notice of Early Company Conversion

 

Holders who convert their notes in connection with a make-whole fundamental
change occurring prior to the maturity date or in connection with a notice of an
early company conversion prior to December 1, 2022 with respect to any or all of
the notes as provided for in the Preliminary Offering Memorandum under
“Description of Notes—Conversion Right by Fluidigm” are entitled to an increase
in the conversion rate for the notes so surrendered for conversion.

 

The following table sets forth the number of additional shares by which the
conversion rate for the notes will be increased per $1,000 principal amount of
notes for each stock price and effective date set forth below:

 



   Stock Price Effective Date $2.32 $2.50 $2.90 $3.25 $3.77 $4.00 $4.35 $6.00
$8.00 $10.00 November 22, 2019 86.2068 86.2068 79.9253 64.7524 49.1535 44.0383
37.7087 21.0180 12.6349 8.4890 December 1, 2020 86.2068 86.2068 70.7638 55.3632
40.0858 35.2498 29.4229 15.2146 8.9333 6.0307 December 1, 2021 86.2068 85.8330
57.9014 41.9691 27.1517 22.7920 17.8439 7.8069 4.5320 3.1507 December 1, 2022
86.2068 76.9837 42.6056 21.3888 0.0000 0.0000 0.0000 0.0000 0.0000 0.0000
December 1, 2023 86.2068 73.1674 39.0515 19.2050 0.0000 0.0000 0.0000 0.0000
0.0000 0.0000 December 1, 2024 86.2068 55.1724 0.0000 0.0000 0.0000 0.0000
0.0000 0.0000 0.0000 0.0000



 

The exact stock prices and effective dates may not be set forth in the table
above, in which case:

 

·If the stock price is between two stock prices in the table or the effective
date is between two effective dates in the table, the number of additional
shares by which the conversion rate for the notes will be increased will be
determined by a straight-line interpolation between the number of additional
shares set forth for the higher and lower stock prices and the earlier and later
effective dates, as applicable, based on a 365-day year.

 

·If the stock price is greater than $10.00 per share (subject to adjustment in
the same manner as the stock prices set forth in the column headings of the
table above), no additional shares will be added to the conversion rate for the
notes.

 

·If the stock price is less than $2.32 per share (subject to adjustment in the
same manner as the stock prices set forth in the column headings of the table
above), no additional shares will be added to the conversion rate for the notes.

 

Notwithstanding the foregoing, in no event will the conversion rate per $1,000
principal amount of notes exceed 431.0344 shares of common stock, subject to
adjustment in the same manner as the conversion rate as set forth under
“Description of Notes—Conversion Rate Adjustments” in the Preliminary Offering
Memorandum.

 

Our obligation to increase the conversion rate for notes converted in connection
with a make-whole fundamental change or notice of early company conversion could
be considered a penalty, in which case the enforceability thereof would be
subject to general principles of reasonableness and equitable remedies.

 

 



 

 

 

 

 

 

__________________

 

This communication is intended for the sole use of the person to whom it is
provided by the sender. This material is confidential and is for your
information only and is not intended to be used by anyone other than you. This
information does not purport to be a complete description of either series of
notes or the offering. This communication does not constitute an offer to sell
or the solicitation of an offer to buy any notes in any jurisdiction to any
person to whom it is unlawful to make such offer or solicitation in such
jurisdiction.

 

The notes and any shares of common stock issuable upon conversion of the notes
have not been and will not be registered under the U.S. Securities Act of 1933,
as amended (the “Securities Act”), or any other securities laws, and may not be
offered or sold within the United States or any other jurisdiction, except
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act and any other applicable
securities laws. The initial purchasers are initially offering the notes only to
qualified institutional buyers as defined in, and in reliance on, Rule 144A
under the Securities Act.

 

The notes and any shares of common stock issuable upon conversion of the notes
are not transferable except in accordance with the restrictions described under
the captions “Notice to Investors” and “Transfer Restrictions” in the
Preliminary Offering Memorandum.

 

A copy of the Preliminary Offering Memorandum for the offering of the notes may
be obtained by contacting Barclays Capital Inc., c/o Broadridge Financial
Solutions, 1155 Long Island Avenue, Edgewood, NY 11717, by calling (888)
603-5847, or by email at barclaysprospectus@broadridge.com.

 

Any legends, disclaimers or other notices that may appear below are not
applicable to this communication and should be disregarded. Such legends,
disclaimers or other notices have been automatically generated as a result of
this communication having been sent via Bloomberg or another system.

 

 

 

 



 

 

 

SCHEDULE III

 

A.       Insert list of each document provided as an amendment or supplement to
the Preliminary Offering Memorandum.

 

B.       Insert list of any “road show” materials that are Free Writing Offering
Documents.

 



 Schedule III - 1 

 

 

Schedule IV

 

LIST OF PERSONS SUBJECT TO LOCK-UP

 

Gerhard F. Burbach

Nicolas Barthelemy

Laura M. Clague

Samuel D. Colella

Bill Colston

Patrick S. Jones

Stephen Christopher Linthwaite

Carlos Paya

Vikram Jog

Nicholas Khadder

Bradley Kreger

Colin McCracken

 



 Schedule IV - 1 

 

 

Schedule V

 

SUBSIDIARIES

 

FLUIDIGM CANADA INC.

FLUIDIGM (SHANGHAI) INSTRUMENT TECHNOLOGY CO., LTD.

FLUIDIGM FRANCE SARL

FLUIDIGM GMBH

FLUIDIGM K.K.

FLUIDIGM EUROPE B.V.

FLUIDIGM SINGAPORE PTE. LTD.

FLUIDIGM UK LIMITED
FLUIDIGM SCIENCES INC.

 



 Schedule V - 1 

 

 

Exhibit A

 

Form of Lock-Up Agreement

 

Lock-Up Agreement

 

[               ], 2019

 

Barclays Capital Inc.

As representative of the several initial purchasers named

in Schedule I to the Purchase Agreement referred to below

 

c/o Barclays Capital Inc.
745 Seventh Avenue
New York, New York 10019

 

Dear Sirs:

 

As an inducement to the initial purchasers (the “Initial Purchasers”) to execute
a purchase agreement (the “Purchase Agreement”) providing for an offering (the
“Offering”) of convertible senior notes (the “Notes”), which will be convertible
into shares of common stock (the “Common Stock”), of Fluidigm Corporation, a
Delaware corporation, and any successor (by merger or otherwise) thereto (the
“Company”), the undersigned hereby agrees that without, in each case, the prior
written consent of Barclays Capital Inc. (“Barclays”), as representative of the
Initial Purchasers, during the period specified in the second succeeding
paragraph (the “Lock-Up Period”), the undersigned will not: (1) offer, pledge,
announce the intention to sell, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase, make any short sale or otherwise transfer or
dispose of, directly or indirectly, any shares of Common Stock or any securities
convertible into, exercisable or exchangeable for or that represent the right to
receive Common Stock (including without limitation, Common Stock which may be
deemed to be beneficially owned by the undersigned in accordance with the rules
and regulations of the Securities and Exchange Commission and securities which
may be issued upon exercise of a stock option or warrant) whether now owned or
hereafter acquired (the “Undersigned’s Securities”); (2) enter into any swap or
other agreement that transfers, in whole or in part, any of the economic
consequences of ownership of the Undersigned’s Securities, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
Common Stock or such other securities, in cash or otherwise; (3) make any demand
for or exercise any right with respect to, the registration of any Common Stock
or any security convertible into or exercisable or exchangeable for Common
Stock; or (4) publicly disclose the intention to do any of the foregoing.

 

The undersigned agrees that the foregoing restrictions preclude the undersigned
from engaging in any hedging or other transaction which is designed to or which
reasonably could be expected to lead to or result in a sale or disposition of
the Undersigned’s Securities even if such securities would be disposed of by
someone other than the undersigned. Such prohibited hedging or other
transactions would include without limitation any short sale or any purchase,
sale or grant of any right (including without limitation any put or call option)
with respect to any of the Undersigned’s Securities or with respect to any
security that includes, relates to, or derives any significant part of its value
from the Undersigned’s Securities.

 



 Exhibit A-1 

 

 

The Lock-Up Period will commence on the date of this Agreement and continue and
include the date seventy-five (75) days after the date of the final offering
memorandum used to sell Notes in the Offering pursuant to the Purchase
Agreement.

 

Notwithstanding the foregoing, the undersigned may transfer the Undersigned’s
Securities (i) as a bona fide gift or gifts, (ii) to any trust for the direct or
indirect benefit of the undersigned or the immediate family of the undersigned,
(iii) to any corporation, partnership, limited liability company or other
entity, all of the beneficial ownership interests of which, in each case, are
held by the undersigned or any immediate family of the undersigned, (iv) if the
undersigned is a corporation, partnership, limited liability company, trust or
other business entity (1) transfers to another corporation, partnership, limited
liability company, trust or other business entity that is a direct or indirect
affiliate (as defined in Rule 405 promulgated under the Securities Act of 1933,
as amended) of the undersigned or (2) distributions of shares of Common Stock or
any security convertible into or exercisable for Common Stock to limited
partners, limited liability company members or stockholders or trust
beneficiaries of the undersigned, (v) if the undersigned is a trust, transfers
to the beneficiary of such trust, (vi) transfers by testate succession or
intestate succession, (vii) transfers by operation of law, including pursuant to
a qualified domestic relations order or in connection with a divorce settlement,
(viii) any transfers in connection with a bona fide third party tender offer,
merger, consolidation or other similar transaction made to all common
stockholders and resulting in a Change of Control of the Company, provided that
in the event the tender offer, merger, consolidation or other such transaction
is not completed, the Undersigned’s Securities shall remain subject to the
restrictions contained herein, (ix) pursuant to a 10b5-1 Plan established prior
to the date hereof; or (x) pursuant to the Purchase Agreement; provided, in the
case of clauses (i)-(vi), that (x) such transfer shall not involve a disposition
for value, (y) the transferee agrees in writing with Barclays on behalf of the
Initial Purchasers to be bound by the terms of this Lock-Up Agreement, and (z)
no filing by any party under Section 16(a) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), shall be required or shall be made
voluntarily in connection with such transfer (other than a Form 5 required to be
filed under the Exchange Act if the undersigned is subject to Section 16
reporting with respect to the Company under the Exchange Act for which the
deadline falls during the Lock-Up Period, and indicating by footnote disclosure
or otherwise the nature of the transfer or disposition). For purposes of this
Agreement, (i) “immediate family” shall mean any relationship by blood, marriage
or adoption, not more remote than first cousin and (ii) “Change of Control”
shall mean the transfer (whether by tender offer, merger, consolidation or other
similar transaction), in one transaction or a series of related transactions, to
a person or group of affiliated persons, of the Company’s voting securities if,
after such transfer, such person or group of affiliated persons would hold more
than 50% of the outstanding voting securities of the Company (or the surviving
entity).

 



 Exhibit A-2 

 

 

In addition, the foregoing restrictions shall not apply to (i) the exercise,
conversion or exchange of any options, warrants, rights or convertible
securities outstanding on the date hereof as described in the offering
memorandum (including the documents incorporated by reference therein),
including any exercise effected by the delivery or sale of the Undersigned’s
Securities to the Company (including, without limitation, to finance a “cashless
exercise”); provided that it shall apply to any of the Undersigned’s Securities
issued upon such exercise, conversion or exchange, except to the extent such
securities are withheld by the Company to cover tax liabilities; or (ii) the
establishment of any contract, instruction or plan (a “Plan”) that satisfies all
of the requirements of Rule 10b5-1(c)(1)(i)(B) under the Exchange Act; provided
that no sales of the Undersigned’s Securities shall be made pursuant to such a
Plan prior to the expiration of the Lock-Up Period (as such may have been
extended pursuant to the provisions hereof), and such a Plan may only be
established if no public announcement of the establishment or existence thereof
and no filing with the Securities and Exchange Commission or other regulatory
authority in respect thereof or transactions thereunder or contemplated thereby,
by the undersigned, the Company or any other person, shall be required, and no
such announcement or filing is made voluntarily, by the undersigned, the Company
or any other person, prior to the expiration of the Lock-Up Period (as such may
have been extended pursuant to the provisions hereof); or (iii) the transfer of
shares of Common Stock or any securities to the Company as forfeitures to
satisfy tax withholding obligations of the undersigned or the employer of the
undersigned in connection with the vesting of restricted stock (including
restricted stock units) or exercise of options held by the undersigned and
granted pursuant to the Company’s equity incentive plans that are described in
the offering memorandum (including the documents incorporated by reference
therein); provided that if the undersigned is required to file a report under
Section 16(a) of the Exchange Act reporting a reduction in beneficial ownership
of shares of Common Stock during the Lock-Up Period, the undersigned shall
include a statement in such report to the effect that the purpose of such
transfer was to cover tax withholding obligations of the undersigned in
connection with such vesting or exercise; or (iv) transfers to a nominee,
broker, or custodian of the undersigned or a person or entity to whom a
disposition or transfer would be permissible under this Agreement (provided,
however, that, for the avoidance of doubt, any such Securities so transferred
shall remain subject to the restrictions provided for in this Agreement for the
remainder of the Lock-Up Period and the transferor shall continue to be
responsible for ensuring compliance with the terms of this Agreement).

 

In furtherance of the foregoing, the Company and its transfer agent and
registrar are hereby authorized to decline to make any transfer of shares of
Common Stock if such transfer would constitute a violation or breach of this
Agreement.

 

The undersigned hereby represents and warrants that it: (i) has full power and
authority to enter into this Agreement and that upon request, the undersigned
will execute and additional documents necessary to ensure the validity or
enforcement of this Agreement, and (ii) now has, and except as contemplated by
this Agreement, for the duration of this Agreement will have, good and
marketable title to the Undersigned’s Securities, free and clear of all liens,
encumbrances, and claims whatsoever. All authority herein conferred or agreed to
be conferred and any obligations of the undersigned shall be binding upon the
successors, assigns, heirs or personal representatives of the undersigned.

 

The undersigned understands that the undersigned shall be released from all
obligations under this Agreement if (i) the Company notifies the Initial
Purchasers that it does not intend to proceed with the Offering, (ii) the
Purchase Agreement does not become effective, or if the Purchase Agreement
(other than the provisions thereof which survive termination) shall terminate or
be terminated prior to payment for and delivery of the Notes to be sold
thereunder, or (iii) the Offering is not completed by December 31, 2019.

 



 Exhibit A-3 

 

 

The undersigned understands that the Initial Purchasers are entering into the
Purchase Agreement and proceeding with the Offering in reliance upon this
Agreement.

 

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York.

 

  Very truly yours,

 

 

  [Printed Name of Holder]       By:          

 



 Exhibit A-4 

 